


--------------------------------------------------------------------------------

Exhibit 10.1
 
Master Services Agreement
 
EXECUTION VERSION
 
MASTER SERVICES AGREEMENT
 
By And Among
 
BROOKFIELD ASSET MANAGEMENT INC.,
 
BRP ENERGY GROUP L.P.,
 
BROOKFIELD ASSET MANAGEMENT PRIVATE INSTITUTIONAL CAPITAL
ADVISER (CANADA), L.P.,
 
BROOKFIELD GLOBAL RENEWABLE ENERGY ADVISOR LIMITED,
 
TERRAFORM POWER, INC.,
 
TERRAFORM POWER, LLC,
 
and
 
TERRAFORM POWER OPERATING, LLC
 
Dated as of October 16, 2017
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1 INTERPRETATION
 
1
 
1.1
Definitions
 
1
 
1.2
Headings and Table of Contents
 
6
 
1.3
Interpretation
 
6
 
1.4
Actions by the Service Providers or the Service Recipients
 
7
 
1.5
Generally Accepted Accounting Principles
 
7
 
1.6
Invalidity of Provisions
 
7
 
1.7
Entire Agreement
 
7
 
1.8
Waiver, Amendment
 
7
 
1.9
Mutual Waiver of Jury Trial
 
7
 
1.10
Consent to Jurisdiction and Service of Process
 
8
 
1.11
Governing Law
 
8
 
1.12
Conflicts Committee
 
8
 
 
 
 
 
 
ARTICLE 2 APPOINTMENT OF THE SERVICE PROVIDERS
 
8
 
2.1
Appointment and Acceptance
 
8
 
2.2
Other Service Recipients
 
9
 
2.3
Subcontracting and Other Arrangements
 
9
 
2.4
Entity-Level Service Agreements
 
9
 
 
 
 
 
 
ARTICLE 3 SERVICES AND POWERS OF THE SERVICE PROVIDERS
 
9
 
3.1
Services
 
9
 
3.2
Responsibility for Certain Services
 
10
 
3.3
Supervision of Service Providers’ Activities
 
10
 
3.4
Restrictions on the Service Providers
 
10
 
3.5
Errors and Omissions Insurance
 
11
 
 
 
 
 
 
ARTICLE 4 RELATIONSHIP BETWEEN THE SERVICE PROVIDERS AND THE SERVICE RECIPIENTS
 
11
 
4.1
Other Activities
 
11
 
4.2
Exclusivity
 
11
 
4.3
Independent Contractor, No Partnership or Joint Venture
 
11
 
 
 
 
 
 
ARTICLE 5 MANAGEMENT AND EMPLOYEES
 
11
 
5.1
Management and Employees
 
11
 
 
 
 
 
 
ARTICLE 6 INFORMATION AND RECORDS
 
12
 
6.1
Books and Records
 
12
 
6.2
Examination of Records by the Service Recipients
 
12
 
6.3
Access to Information by Service Provider Group
 
13
 
6.4
Additional Information
 
13
 
6.5
Confidential Information
 
13
 
 
 
 
 
 
ARTICLE 7 FEES AND EXPENSES
 
13
 
7.1
Net Base Management Fee and Base Management Fee Adjustment
 
13
 
7.2
Maximum Fees Payable by Service Recipients
 
14
 
7.3
Computation and Payment of Net Base Management Fee
 
14
 
7.4
Expenses
 
14
 
7.5
Governmental Charges
 
15
 
7.6
Computation and Payment of Expenses and Governmental Charges
 
15
 



i

--------------------------------------------------------------------------------



 
 
 
Page
ARTICLE 8 BROOKFIELD’S OBLIGATION
 
15
 
 
 
 
 
 
ARTICLE 9 REPRESENTATIONS AND WARRANTIES OF THE SERVICE PROVIDERS AND THE
SERVICE RECIPIENTS
 
15
 
9.1
Representations and Warranties of the Service Providers
 
15
 
9.2
Representations and Warranties of the Service Recipients
 
16
 
 
 
 
 
 
ARTICLE 10 LIABILITY AND INDEMNIFICATION
 
17
 
10.1
Indemnity
 
17
 
10.2
Limitation of Liability
 
18
 
10.3
Benefit to all Indemnified Parties
 
18
 
10.4
No Waiver
 
18
 
 
 
 
 
 
ARTICLE 11 TERM AND TERMINATION
 
18
 
11.1
Term
 
18
 
11.2
Termination by the Service Recipients
 
18
 
11.3
Termination by the Service Providers
 
19
 
11.4
Survival Upon Termination
 
20
 
11.5
Action Upon Termination
 
20
 
11.6
Release of Money or other Property Upon Written Request
 
20
 
 
 
 
 
 
ARTICLE 12 ARBITRATION
 
21
 
12.1
Dispute
 
21
 
12.2
Arbitration
 
21
 
12.3
Continued Performance
 
22
 
12.4
Urgent Relief
 
22
 
 
 
 
 
 
ARTICLE 13 GENERAL PROVISIONS
 
22
 
13.1
Assignment
 
22
 
13.2
Failure to Pay When Due
 
22
 
13.3
Enurement
 
22
 
13.4
Third Party Beneficiaries
 
22
 
13.5
Notices
 
22
 
13.6
Further Assurances
 
24
 
13.7
Counterparts
 
24
 



ii
 

--------------------------------------------------------------------------------



THIS MASTER SERVICE AGREEMENT is entered into as of October 16, 2017 among
BROOKFIELD ASSET MANAGEMENT INC., a corporation existing under the laws of the
Province of Ontario (“Brookfield”), BRP ENERGY GROUP L.P., a limited partnership
existing under the laws of the Province of Manitoba (“Canadian Service
Provider”), BROOKFIELD ASSET MANAGEMENT PRIVATE INSTITUTIONAL CAPITAL ADVISER
(CANADA), L.P., a limited partnership existing under the laws of the Province of
Manitoba (“Canadian Service Provider II”), BROOKFIELD GLOBAL RENEWABLE ENERGY
ADVISOR LIMITED, a company existing under the laws of England (“UK Service
Provider”), TERRAFORM POWER, INC., a Delaware corporation (“TERP”), TERRAFORM
POWER, LLC, a Delaware limited liability company (“TERP LLC”), and TERRAFORM
POWER OPERATING, LLC, a Delaware limited liability company (“TERP Operating”).
 
RECITALS:
 
A. The Service Recipients directly or indirectly hold interests in the Operating
Renewable Assets.
 
B. TERP, TERP LLC and TERP Operating wish to engage the Service Providers to
provide the services set forth in this Agreement to the Service Recipients,
subject to the terms and conditions of this Agreement, and the Service Providers
wish to accept such engagement.
 
C. From time to time, members of the TERP Group may engage the Service Providers
or Affiliates thereof to provide the Services hereunder directly to an entity
within the TERP Group under Entity-Level Service Agreements.
 
D. TERP, TERP LLC and TERP Operating and certain of their Subsidiaries, and
Brookfield and certain Affiliates thereof, concurrently with entry into this
Agreement, have entered into Other Sponsorship Agreements pursuant to which
various entities in the Brookfield Group agree to provide certain services, a
credit line and other support specified therein to the TERP Group, which are
related to the purposes of this Agreement.
 
NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and the Other Sponsorship Agreements and other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto agree as follows:
 
ARTICLE 1
INTERPRETATION
 
1.1   Definitions
 
In this Agreement, except where the context otherwise requires, the following
terms will have the following meanings:
 
1.1.1“AAA” has the meaning assigned thereto in Section 12.2.1;
 
1.1.2 “AAA National Roster” means the roster of arbitration professionals
maintained by the AAA;
 
1.1.3 “Advisers Act” means the U.S. Investment Advisers Act of 1940, as amended;
 
1.1.4 “Affiliate” means, with respect to a Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by such Person, or is under common Control of a third Person
(provided that the members of the TERP Group shall not be Affiliates of the
Brookfield Group (or vice versa) for purposes of this Agreement);
 
1.1.5 “Agreement” means this Master Services Agreement, and “herein”, “hereof”,
“hereby”, “hereunder” and similar expressions refer to this Agreement and
include every instrument supplemental or ancillary to this Agreement and, except
where the context otherwise requires, not to any particular article or section
thereof;
 
1.1.6 “Arbitration” has the meaning assigned thereto in Section 12.2.1;
 
1.1.7 “Arbitrator” has the meaning assigned thereto in Section 12.2.3;
 
1.1.8 “Base Management Fee” means the base management fee, calculated Quarterly
in arrears, in an aggregate amount equal to the sum of (i) 25% of the Fee
Amount, plus (ii) 0.3125% of the Market Capitalization Value Increase for the
preceding Quarter;
 
1
 

--------------------------------------------------------------------------------



1.1.9 “Base Management Fee Adjustment” has the meaning assigned thereto in
Section 7.1.2;
 
1.1.10 “Brookfield” has the meaning assigned thereto in the preamble;
 
1.1.11 “Brookfield Change of Control” means the consummation of any transaction
including, any merger, amalgamation, arrangement or consolidation the result of
which is that any person or group of related persons, other than Brookfield, its
Subsidiaries, its or such Subsidiaries’ employee benefit plans, or its
directors, officers or employees and/or any entity or group of entities
controlled by such directors, officers or employees (provided that upon the
consummation of a transaction by such directors, officers or employees and/or an
entity or group of entities controlled by such directors, officers or employees,
its Class A limited voting shares or other shares eligible to vote (“Voting
Stock”) into which Brookfield’s Class A limited voting shares are reclassified,
consolidated, exchanged or changed continue to be listed and posted for trading
on a national securities exchange in the United States, Canada or Europe),
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of (i) more than 50% of the voting power
of each class of the Brookfield’s Voting Stock or other Voting Stock into which
Brookfield’s Voting Stock is reclassified, consolidated, exchanged or changed
measured by voting power rather than number of shares or (ii) Voting Stock
sufficient to enable it to elect a majority of the members of Brookfield’s board
of directors. For the purposes of this section, “person” and “group” have the
meanings attributed to them in Sections 13(d) and 14(d) of the Exchange Act;
 
1.1.12 “Brookfield Group” means Brookfield and its Affiliates, other than any
member of the TERP Group;
 
1.1.13 “Business” means the business carried on from time to time by the TERP
Group;
 
1.1.14 “Business Day” means every day except a Saturday or Sunday, or a day
which is a statutory or civic holiday in the Province of Ontario or the State of
New York;
 
1.1.15 “Canadian Service Provider” has the meaning assigned thereto in the
preamble;
 
1.1.16 “Canadian Service Provider II” has the meaning assigned thereto in the
preamble;
 
1.1.17 “Capital Commitment” means, with respect to any Operating Entity, at any
time, the amount that a Service Recipient has committed at such time to
contribute (either as debt or equity) to such Operating Entity as set forth in
the terms of the subscription agreement or other underlying documentation with
respect to such Operating Entity at or prior to such time;
 
1.1.18 “Capital Contribution” means, with respect to any Operating Entity, at
any time, the amount of capital that a Service Recipient has contributed (either
as debt or equity) to such Operating Entity at or prior to such time;
 
1.1.19 “Capital Expenditure Plan” means a plan setting out the plan, schedule
and budget for Capital Maintenance and Improvements for the Operating Renewable
Assets;
 
1.1.20 “Capital Maintenance and Improvement” means any material change,
enhancement, addition or modification to the Operating Renewable Assets, which
is intended to maintain or improve the performance of the Operating Renewable
Assets, including to increase the production of energy, capacity or ancillary
services from the Operating Renewable Assets;
 
1.1.21 “Claims” has the meaning assigned thereto in Section 10.1.1;
 
1.1.22 “Confidential Information” has the meaning assigned thereto in Section
6.5;
 
1.1.23 “Conflicts Committee” means the committee of the board of directors of
TERP Inc. designated as the “Conflicts Committee”;
 
1.1.24 “Control” means the control by one Person of another Person in accordance
with the following: a Person (“A”) controls another Person (“B”) where A has the
power to determine the management and policies of B by contract or status (for
example the status of A being the general partner of B) or by virtue of
beneficial ownership of or control over a majority of the voting interests in B;
and, for certainty and without limitation, if A owns or has control over shares
or other securities to which are
 
2
 

--------------------------------------------------------------------------------



attached more than 50% of the votes permitted to be cast in the election of
directors to the Governing Body of B or A is the general partner of B, a limited
partnership, then in each case A Controls B for this purpose, and the term
“Controlled” has the corresponding meaning;
 
1.1.25 “Creditable Operating Entity Payment” means the proportion of each cash
payment made by an Operating Entity to any member of the Brookfield Group,
including any payment made in the form of a dividend, distribution or other
profit entitlement, which the is comparable to the Base Management Fee that is
attributable to the Equity Capital invested in or committed to that Operating
Entity, as applicable; provided that the aggregate amount of any Creditable
Operating Entity Payments made by such Operating Entity in any Quarter shall not
exceed an amount equal to 0.3125% of the amount of Equity Capital invested in
such Operating Entity;
 
1.1.26 “Dispute” has the meaning assigned thereto in Section 12.1;
 
1.1.27 “Entity-Level Service Agreement” means any agreement or arrangement
entered into pursuant to Section 2.4 between any Service Recipient and any
member of the Service Provider Group pursuant to which Services are provided;
 
1.1.28 “Entity-Level Service Agreement Fee” means any cash payment, including
any such payment made in the form of a dividend, distribution or other profit
entitlement, which is comparable to the Base Management Fee and which is payable
by a Service Recipient to a member of the Brookfield Group;
 
1.1.29 “Equity Capital” means any Capital Commitment and/or (as the context
requires) any Capital Contribution;
 
1.1.30 “Exchange Act” means the U.S. Securities Exchange Act of 1934;
 
1.1.31 “Expenses” has the meaning assigned thereto in Section 7.4.2;
 
1.1.32 “Fee Amount” means an amount equal to (i) $10 million for the first four
Quarters after the date of this Agreement (with the amount for the Quarter that
includes the date of this Agreement to be adjusted by multiplying such amount by
a fraction, the numerator of which shall be the days in such Quarter after the
date of this Agreement and the denominator which is the total number of day in
such Quarter), (ii) $12 million for the four Quarters subsequent thereto and
(iii) thereafter, $15 million; provided that each of these amounts shall be
adjusted for inflation annually at the Inflation Factor;
 
1.1.33 “Governing Body” means (i) with respect to a corporation or limited
company, the board of directors of such corporation or limited company, (ii)
with respect to a limited liability company, the manager(s) or managing
partner(s) of such limited liability company, (iii) with respect to a limited
partnership, the board, committee or other body of the general partner of such
partnership that serves a similar function (or if any such general partner is
itself a limited partnership, the board, committee or other body of such general
partner’s general partner that serves a similar function) and (iv) with respect
to any other Person, the body of such Person that serves a similar function, and
in the case of each of (i) through (iv) includes any committee or other
subdivision of such body and any Person to whom such body has delegated any
power or authority, including any officer and managing director;
 
1.1.34 “Governing Instruments” means (i) the certificate of incorporation,
amalgamation or continuance, as applicable, and bylaws in the case of a
corporation, (ii) the memorandum and articles of association in the case of a
limited company, (iii) the partnership agreement in the case of a partnership,
(iv) the articles of formation and operating agreement in the case of a limited
liability company, (v) the trust instrument in the case of a trust and (vi) any
other similar governing document under which an entity was organized, formed or
created and/or operates, including any conflict guidelines or protocols in place
from time to time;
 
1.1.35 “Governmental Authority” means any (i) international, national,
multinational, federal, provincial, state, regional, municipal, local or other
government, governmental or public department, central bank, court, tribunal,
arbitral body, commission, board, bureau, agency or instrumentality,
 
3
 

--------------------------------------------------------------------------------



domestic or foreign, including ISO/RTOs, (ii) self-regulatory organization or
stock exchange, (iii) subdivision, agent, commission, board, or authority of any
of the foregoing, or (iv) quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing;
 
1.1.36 “Governmental Charges” has the meaning assigned thereto in Section 7.5;
 
1.1.37 “IDR Terms” means non-voting membership interest conferring the right to
Brookfield to receive certain incentive distribution payments pursuant to the
terms set out in the Second Amended and Restated Limited Liability Company
Agreement of TERP LLC dated as of the date of this Agreement;
 
1.1.38 “Incentive Distribution” means any distribution pursuant to the incentive
distribution rights held in TERP LLC by Brookfield pursuant to the IDR Terms,
for greater certainty, does not include Entity-Level Service Agreement Fees or
Creditable Operating Entity Payments;
 
1.1.39 “Indemnified Party” means a Person making a claim for indemnification
pursuant to Article 10;
 
1.1.40 “Indemnifying Party” means a Person against whom a claim for
indemnification is asserted pursuant to Article 10;
 
1.1.41 “Inflation Factor” means, at any time, the fraction obtained where the
numerator is the Consumer Price Index for the United States of America (all
items) for the then current year and the denominator is the Consumer Price Index
for the United States of America (all items) for the year immediately preceding
the then current year, with appropriate mathematical adjustment made to ensure
that both the numerator and the denominator have been prepared on the same
basis;
 
1.1.42 “Interest Rate” means, for any day, the rate of interest equal to the
overnight U.S. dollar interbank offered rate on such day;
 
1.1.43 “Investment Advisory Services” means any recommendation to buy, sell,
vote or take any similar action with respect to a “Security” (as defined in the
Advisers Act);
 
1.1.44 “ISO/RTO” means an independent electricity system operator, a regional
transmission organization, national system operator or any other similar
organization overseeing the transmission of electricity in any jurisdiction in
which the TERP Group owns assets or operates;
 
1.1.45 “Laws” means any and all applicable (i) laws, constitutions, treaties,
statutes, codes, ordinances, principles of common and civil law and equity,
rules, regulations and municipal by-laws whether domestic, foreign or
international, (ii) judicial, arbitral, administrative, ministerial,
departmental and regulatory judgments, orders, writs, injunctions, decisions,
and awards of any Governmental Authority, and (iii) policies, practices and
guidelines of any Governmental Authority which, although not actually having the
force or law, are considered by such Governmental Authority as requiring
compliance as if having the force of law, and the term “applicable”, with
respect to such Laws and in the context that refers to one or more Persons,
means such Laws that apply to such Person or Persons or its or their business,
undertaking, property or securities at the relevant time and that emanate from a
Governmental Authority having jurisdiction over the Person or Persons or its or
their business, undertaking, property or securities;
 
1.1.46 “Liabilities” has the meaning assigned thereto in Section 10.1.1;
 
1.1.47 “Market Capitalization Value Increase” means, for any Quarter, an amount
equal to the number of TERP Shares issued and outstanding on the last trading
day of the Quarter multiplied by the difference between (i) the Trading Price of
a TERP Share for such Quarter and (ii) the Opening TERP Share Price; provided,
however, that if the difference between (i) and (ii) in any Quarter is a
negative number, the Market Capitalization Value Increase in such Quarter shall
be deemed to be nil;
 
1.1.48 “Marketing Plan” means a generation and marketing plan and related budget
for the Operating Renewable Assets;
 
4
 

--------------------------------------------------------------------------------



1.1.49 “Net Base Management Fee” means the Base Management Fee, as adjusted
pursuant to Section 7.1.2;
 
1.1.50 “Opening TERP Share Price” means $9.52;
 
1.1.51 “Operating Entities” means (i) any Subsidiary of TERP Operating, and (ii)
any Person that holds Operating Renewable Assets, directly or indirectly, in
which part but not all of the interests are not held by the Service Recipients,
including any joint ventures, partnerships and consortium arrangements;
 
1.1.52 “Operating Plan” means a plan setting out the operating costs and budget
for the Operating Renewable Assets and shall include incorporation of the
Marketing Plan and scheduled maintenance outages;
 
1.1.53 “Operating Renewable Assets” means operating solar and/or wind assets;
 
1.1.54 “Operational and Other Services” means any services (other than the
Services) that are provided by any member of the Brookfield Group to the
Operating Entities under the terms of an agreement entered into with an
Operating Entity, including operations and maintenance, energy marketing,
agency, development, operating management and other services;
 
1.1.55 “Other Sponsorship Agreements” means (a) the Relationship Agreement, (b)
the Sponsor Line Agreement and (c) the IDR Terms;
 
1.1.56 “Permit” means any consent, license, approval, registration, permit or
other authorization granted by any Governmental Authority;
 
1.1.57 “Person” means any natural person, partnership, limited partnership,
limited liability partnership, joint venture, syndicate, sole proprietorship,
company or corporation (with or without share capital), limited liability
corporation, unlimited liability company, joint stock company, unincorporated
association, trust, trustee, executor, administrator or other legal personal
representative, regulatory body or agency, government or Governmental Authority,
authority or entity however designated or constituted and pronouns have a
similarly extended meaning;
 
1.1.58 “Quarter” means a calendar quarter ending on the last day of March, June,
September or December;
 
1.1.59 “Relationship Agreement” means the agreement entered into among
Brookfield and TERP, TERP LLC and TERP Operating, dated as of the date of this
Agreement;
 
1.1.60 “Rules” has the meaning assigned thereto in Section 12.2.1;
 
1.1.61 “SEC” means the U.S. Securities and Exchange Commission;
 
1.1.62 “Service Provider Group” means the Service Providers and any member of
the Brookfield Group that any Service Provider has arranged to provide the
Services to any Service Recipient;
 
1.1.63 “Service Provider Indemnified Party” has the meaning assigned thereto in
Section 10.1.1;
 
1.1.64 “Service Providers” means the Canadian Service Provider, the Canadian
Service Provider II and the UK Service Provider;
 
1.1.65 “Service Recipient” means TERP, TERP LLC, TERP Operating and the
Subsidiaries listed on Schedule A hereto, as well as any other direct and
indirect Subsidiary of TERP, TERP LLC or TERP Operating, as applicable, acquired
or formed after the date hereof;
 
1.1.66 “Services” has the meaning assigned thereto in Section 3.1;
 
1.1.67 “Senior TERP Officers” means the chief executive officer, chief financial
officer and general counsel of TERP;
 
1.1.68 “Sponsor Line Agreement” means the Sponsor Line Agreement, dated as of
the date of this Agreement between an Affiliate of Brookfield and TERP;
 
1.1.69 “Sponsorship Agreements” means this Agreement and the Other Sponsorship
Agreements;
 
5
 

--------------------------------------------------------------------------------



1.1.70 “Subsidiary” means, with respect to any Person, (i) any other Person that
is directly or indirectly Controlled by such Person, (ii) any trust in which
such Person holds all of the beneficial interests or (iii) any partnership,
limited liability company or similar entity in which such Person holds all of
the interests other than the interests of any general partner, managing member
or similar Person;
 
1.1.71 “TERP” has the meaning assigned thereto in the preamble;
 
1.1.72 “TERP Group” means TERP and any direct or indirect Subsidiary of TERP,
TERP LLC and TERP Operating;
 
1.1.73 “TERP Indemnified Party” has the meaning assigned thereto in Section
10.1.2;
 
1.1.74 “TERP LLC” has the meaning assigned thereto in the preamble;
 
1.1.75 “TERP Operating” has the meaning assigned thereto in the preamble;
 
1.1.76 “TERP Share” means each share of the Class A common stock, par value
$0.01 per share, of TERP;
 
1.1.77 “Third Party” means any Person other than a party or an Affiliate of a
party (provided that the TERP Group and the Brookfield Group shall be considered
Third Parties with respect to each other for purposes of this Agreement);
 
1.1.78 “Third Party Claim” has the meaning assigned thereto in Section 10.1.3;
 
1.1.79 “Trading Price” means, in any Quarter, the volume-weighted average
trading price of a TERP Share for the trading days in such Quarter on a stock
exchange or public quotation system;
 
1.1.80 “Transaction Fees” means fees paid or payable by the Service Recipients,
which are on market terms, with respect to financial advisory services provided
by Third Party investment advisors in respect of transactions on which such
Third Party investment advisor is mandated by a member of the TERP Group; and
 
1.1.81 “UK Service Provider” has the meaning assigned thereto in the preamble.
 
1.2   Headings and Table of Contents
 
The inclusion of headings and a table of contents in this Agreement are for
convenience of reference only and will not affect the construction or
interpretation hereof.
 
1.3   Interpretation
 
In this Agreement, unless the context otherwise requires:
 
1.3.1 words importing the singular shall include the plural and vice versa,
words importing gender shall include all genders or the neuter, and words
importing the neuter shall include all genders;
 
1.3.2 the words “include”, “includes”, “including”, or any variations thereof,
when following any general term or statement, are not to be construed as
limiting the general term or statement to the specific items or matters set
forth or to similar items or matters, but rather as referring to all other items
or matters that could reasonably fall within the broadest possible scope of the
general term or statement;
 
1.3.3 references to any Person include such Person’s successors and permitted
assigns;
 
1.3.4 any reference to a statute, regulation, policy, rule or instrument shall
include, and shall be deemed to be a reference also to, all amendments made to
such statute, regulation, policy, rule or instrument and to any statute,
regulation, policy, rule or instrument that may be passed which has the effect
of supplementing or superseding the statute, regulation, policy, rule or
instrument so referred to;
 
1.3.5 any reference to this Agreement or any other agreement, document or
instrument shall be construed as a reference to this Agreement or, as the case
may be, such other agreement, document or instrument as the same may have been,
or may from time to time be, amended, varied, replaced, amended and restated,
supplemented or otherwise modified;
 
6
 

--------------------------------------------------------------------------------



1.3.6 in the event that any day on which any amount is to be determined or any
action is required to be taken hereunder is not a Business Day, then such amount
shall be determined or such action shall be required to be taken at or before
the requisite time on the next succeeding day that is a Business Day; and
 
1.3.7 except where otherwise expressly provided, all amounts in this Agreement
are stated and shall be paid in U.S. currency.
 
1.4   Actions by the Service Providers or the Service Recipients
 
Unless the context requires otherwise, where the consent of or a determination
is required by any Service Provider or Service Recipient hereunder, the parties
shall be entitled to conclusively rely upon it having been given or taken, as
applicable, if, such Service Provider or Service Recipient, as applicable, has
communicated the same in writing.
 
1.5   Generally Accepted Accounting Principles
 
In this Agreement, references to “generally accepted accounting principles” mean
the generally accepted accounting principles used by TERP in preparing its
financial statements from time to time.
 
1.6   Invalidity of Provisions
 
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable law, the parties waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect. The parties
will engage in good faith negotiations to replace any provision which is
declared invalid or unenforceable with a valid and enforceable provision, the
economic effect of which comes as close as possible to that of the invalid or
unenforceable provision which it replaces.
 
1.7   Entire Agreement
 
The Sponsorship Agreements constitute the entire agreement between the parties
pertaining to the subject matter therein. There are no warranties, conditions,
or representations (including any that may be implied by statute) and there are
no agreements in connection with such subject matter except as specifically set
forth or referred to in this Agreement or the Other Sponsorship Agreements. No
reliance is placed on any warranty, representation, opinion, advice or assertion
of fact made either prior to, contemporaneous with, or after entering into this
Agreement by any party to this Agreement or its respective directors, officers,
employees or agents, to any other party to this Agreement or its respective
directors, officers, employees or agents, except to the extent that the same has
been reduced to writing and included as a term of the Sponsorship Agreements,
and none of the parties to this Agreement has been induced to enter into this
Agreement by reason of any such warranty, representation, opinion, advice or
assertion of fact. Accordingly, there will be no liability, either in tort or in
contract, assessed in relation to any such warranty, representation, opinion,
advice or assertion of fact, except to the extent contemplated above.
 
1.8   Waiver, Amendment
 
Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement will be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement will constitute a waiver
of any other provision nor will any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided. A party’s
failure or delay in exercising any right under this Agreement will not operate
as a waiver of that right. A single or partial exercise of any right will not
preclude a party from any other or further exercise of that right or the
exercise of any other right.
 
1.9   Mutual Waiver of Jury Trial
 
AS A SPECIFICALLY BARGAINED-FOR INDUCEMENT FOR EACH OF THE PARTIES HERETO TO
ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO CONSULT WITH
COUNSEL), EACH PARTY HERETO EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
7
 

--------------------------------------------------------------------------------



1.10   Consent to Jurisdiction and Service of Process
 
EACH OF THE PARTIES HERETO EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE NON-EXCLUSIVE PERSONAL JURISDICTION OF THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING RELATING TO OR
ARISING (A) IN CONNECTION WITH INTERPRETATION OR ENFORCEMENT OF THE ARBITRATION
PROVISION IN ARTICLE 12 HERETO, (B) ENFORCEMENT, MODIFICATION, CORRECTION,
INTERPRETATION OR VACATION OF ANY ARBITRATION DECISION MADE PURSUANT TO ARTICLE
12 HEREOF OR (C) FOR THE PURPOSE OF OBTAINING PRELIMINARY INJUNCTIVE RELIEF IN
RELATION TO ANY MATTER UNDER THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.
 
EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS,
NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS
SET FORTH BELOW SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR
PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION
IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THE MATTERS SET FORTH ABOVE
IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
HEREBY OR THEREBY FURTHER EXPRESSLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
1.11   Governing Law
 
This Agreement, including rules of interpretation and defined terms incorporated
herein by reference, and all claims, disputes, proceedings or similar matters
arising out of this Agreement (whether sounding in contract, tort or otherwise)
shall be governed by and construed in accordance with the laws of the State of
New York without giving effect to the applicable principles of conflicts of law
to the extent that the application of the laws of another jurisdiction would be
required thereby.
 
1.12   Conflicts Committee
 
The Conflicts Committee, in accordance with the terms of its charter, has a role
in certain matters that relate to the relationship between members of the
Brookfield Group and members of the TERP Group. The parties to this Agreement
acknowledge that actions taken under this Agreement that require the approval of
the Conflicts Committee will only be taken after such approval has been
provided.
 
ARTICLE 2
APPOINTMENT OF THE SERVICE PROVIDERS
 
2.1   Appointment and Acceptance
 
2.1.1 Subject to and in accordance with the terms, conditions and limitations in
this Agreement, the Service Recipients party hereto hereby appoint the Service
Providers to provide or arrange for other members of the Service Provider Group
to provide the Services (including personnel and support staff, as required by
the Service Provider Group to provide the Services) to all of the Service
Recipients. This appointment will be subject to each Service Recipient’s
Governing Body’s supervision of the Service Providers and obligation of such
Governing Body to manage and control the affairs of such Service Recipient.
 
2.1.2 The Service Providers hereby accept the appointment provided for in
Section 2.1.1 and agree to act in such capacity and to provide or arrange for
other members of the Service Provider Group to provide the Services to the
Service Recipients upon the terms, conditions and limitations in this Agreement.
 
8
 

--------------------------------------------------------------------------------



2.1.3 Notwithstanding any provision herein to the contrary, all services that
constitute investment advice with respect to “securities” (as that term is
defined in the Advisers Act) shall be provided by Canadian Service Provider II.
 
2.2   Other Service Recipients
 
The parties acknowledge that any Subsidiary of the Service Recipients formed or
acquired in the future that is not a Service Recipient on the date hereof will
become a Service Recipient under this Agreement. In the event that any such
addition results in an amendment of the scope of the Services, such amendment
shall be effectuated as provided by Section 1.8 hereof.
 
2.3   Subcontracting and Other Arrangements
 
Any Service Provider may subcontract to any other member of the Service Provider
Group or any of its other Affiliates, or arrange for the provision of any or all
of the Services to be provided by it under this Agreement by any other member of
the Service Provider Group or any other of its Affiliates, and the Service
Recipients hereby consent to any such subcontracting or arrangement; provided
that the Service Providers shall remain responsible to the Service Recipients
for any Services provided by such other member of the Service Provider Group or
Affiliate. Any such sub-contracting will be subject to the terms of this
Agreement and covered by the fees payable under this Agreement.
 
2.4   Entity-Level Service Agreements
 
If required from time to time, any Service Provider may provide a Service set
forth in Article 3 to any member of the TERP Group under an Entity-Level Service
Agreement entered into between the applicable Service Provider and such member
of the TERP Group. Any such services will be the subject of the Entity-Level
Service Agreement and covered by fees payable under such agreement but such fees
will be credited against the fees payable under this Agreement as set forth in
Section 7.1.2.
 
ARTICLE 3
SERVICES AND POWERS OF THE SERVICE PROVIDERS
 
3.1   Services
 
The Service Providers will provide or arrange for the provision by other members
of the Service Provider Group of, and will have the exclusive power and
authority to provide or arrange for the provision by other members of the
Service Provider Group of, the following services (the “Services”) to the
Service Recipients:
 
3.1.1 causing or supervising the carrying out of all day to day management,
secretarial, accounting, banking, treasury, administrative, liaison,
representative, regulatory and reporting functions and obligations;
 
3.1.2 providing overall strategic advice in relation to the Business, including
advising with respect to the expansion of the Business;
 
3.1.3 supervising the establishment and maintenance of books and records;
 
3.1.4 identifying, evaluating and recommending acquisitions or dispositions from
time to time and, where requested to do so, assisting in negotiating the terms
of such acquisitions or dispositions;
 
3.1.5 recommending and, where requested to do so, assisting in the raising of
funds whether by way of debt, equity or otherwise, including the preparation,
review or distribution of any prospectus or offering memorandum in respect
thereof and assisting with communications support in connection therewith;
 
3.1.6 causing or supervising the preparation and implementation of any Operating
Plan and Capital Expenditure Plan;
 
3.1.7 recommending suitable candidates to serve on the Governing Bodies of the
Operating Entities;
 
3.1.8 making recommendations with respect to the exercise of any voting rights
to which applicable members of the TERP Group are entitled in respect of the
Operating Entities;
 
9
 

--------------------------------------------------------------------------------



3.1.9 making recommendations with respect to the payment of dividends or any
other distributions by the Service Recipients, including distributions by TERP
to its stockholders;
 
3.1.10 monitoring and/or oversight of the applicable Service Recipient’s
accountants, legal counsel and other accounting, financial or legal advisors and
technical, commercial, marketing and other independent experts and managing
litigation in which a Service Recipient is sued or commencing litigation after
consulting with, and subject to the approval of, the relevant Governing Body;
 
3.1.11 attending to all matters necessary for any reorganization, bankruptcy
proceedings, dissolution or winding up of a Service Recipient, subject to
approval by the relevant Governing Body;
 
3.1.12 supervising the timely calculation and payment of taxes payable, and the
filing of all tax returns due, by each Service Recipient;
 
3.1.13 causing or supervising the preparation of the Service Recipients’ annual
consolidated financial statements, quarterly interim financial statements and
other public disclosure;
 
3.1.14 making recommendations in relation to and effecting the entry into
insurance of each Service Recipient’s assets, together with other insurances
against other risks, including directors and officers insurance, as the relevant
member of the Service Provider Group and the relevant Governing Body may from
time to time agree;
 
3.1.15 arranging for individuals to carry out the functions of the Senior TERP
Officers, which such senior officers shall be appointed by the Service Providers
and shall have as their primary responsibilities the provision of Services to
the Service Recipients;
 
3.1.16 advising the Service Recipients regarding the maintenance of compliance
with applicable Laws and other obligations; and
 
3.1.17 providing all such other services as may from time to time be agreed with
the Service Recipients that are reasonably related to the Service Recipient’s
day to day operations.
 
Notwithstanding any provision herein to the contrary, all Investment Advisory
Services shall be provided by a Service Provider that is registered with the SEC
as an investment adviser (or through such a Service Provider by participating
affiliates thereof relying on the SEC’s Uniao de Bancos de Brasileiros S.A. no
action letter dated July 28, 1992 and the subsequent letters related thereto).
 
3.2   Responsibility for Certain Services
 
Notwithstanding any provision herein to the contrary, the UK Service Provider
shall not be responsible for the provision of, nor shall it provide, the
Services described in Sections 3.1.1, 3.1.3, 3.1.5, 3.1.9-3.1.13 and 3.1.17.
 
3.3   Supervision of Service Providers’ Activities
 
The Service Providers shall, at all times, be subject to the supervision of the
relevant Service Recipient’s Governing Body and the relevant Governing Body
shall remain responsible for all investment and divestment decisions made by the
Service Recipient.
 
3.4   Restrictions on the Service Providers
 
3.4.1 The Service Providers shall, and shall cause any other member of the
Service Provider Group to, refrain from taking any action that is not in
compliance with or would violate any Laws or that otherwise would not be
permitted by the Governing Instruments of the Service Recipients. If any Service
Provider or any member of the Service Provider Group is instructed to take any
action that is not in such compliance by a Service Recipient’s Governing Body,
such person will promptly notify such Governing Body of its judgment that such
action would not comply with or violate any such Laws or otherwise would not be
permitted by such Governing Instrument.
 
3.4.2 In performing its duties under this Agreement, each member of the Service
Provider Group shall be entitled to rely in good faith on qualified experts,
professionals and other agents (including on accountants, appraisers,
consultants, legal counsel and other, professional advisors) and shall be
 
10
 

--------------------------------------------------------------------------------



permitted to rely in good faith upon the direction of a Service Recipient’s
Governing Body to evidence any approvals or authorizations that are required
under this Agreement. All references in this Agreement to the Service Recipients
or Governing Body for the purposes of instructions, approvals and requests to
the Service Providers will refer to the Governing Body.
 
3.5   Errors and Omissions Insurance
 
Each of the Service Providers shall, and shall cause any other member of the
Service Provider Group to, at all times during the term of this Agreement
maintain “errors and omissions” insurance coverage and other insurance coverage
which is customarily carried by Persons performing functions that are similar to
those performed by the members of the Service Provider Group under this
Agreement with reputable insurance companies and in an amount which is
comparable to that which is customarily maintained by such other Persons. In
each case, the relevant Service Recipients shall be included as additional
insured or loss payees under the relevant policies.
 
ARTICLE 4
RELATIONSHIP BETWEEN THE SERVICE PROVIDERS AND THE SERVICE RECIPIENTS
 
4.1   Other Activities
 
Subject to the terms of the Relationship Agreement, no member of the Service
Provider Group (and no Affiliate, director, officer, member, partner,
shareholder or employee of any member of the Service Provider Group) shall be
prohibited from engaging in other business activities or sponsoring, or
providing services to, Third Parties that compete directly or indirectly with
the Service Recipients.
 
4.2   Exclusivity
 
Except as expressly provided for herein, the Service Recipients party hereto
shall not, and shall cause all of the Service Recipients not to, during the term
of this Agreement, engage any other Person to provide any services comparable to
the Services without the prior written consent of the Service Providers.
 
4.3   Independent Contractor, No Partnership or Joint Venture
 
The parties acknowledge that the Service Providers are providing or arranging
for the provision of the Services hereunder as independent contractors and that
the Service Recipients and the Service Providers are not partners or joint
venturers with or agents of each other, and nothing herein will be construed so
as to make them partners, joint venturers or agents or impose any liability as
such on any of them as a result of this Agreement; provided however that nothing
herein will be construed so as to prohibit the Service Recipients and the
Service Providers from embarking upon an investment together as partners, joint
venturers or in any other manner whatsoever.
 
ARTICLE 5
MANAGEMENT AND EMPLOYEES
 
5.1   Management and Employees
 
5.1.1 The Service Providers shall arrange, or shall arrange for another member
of the Service Provider Group to arrange, for such qualified personnel and
support staff to be available to carry out the Services. Such personnel and
support staff shall devote such of their time to the provision of the Services
to the Service Recipients as the relevant member of the Service Provider Group,
after considering reasonable personnel and staffing requests (if any) made by
the Service Recipients, reasonably deems necessary and appropriate in order to
fulfill its obligations hereunder. The Senior TERP Officers will be dedicated on
a full time basis to the TERP Group and have as their primary responsibility the
provision of Services to the TERP Group. Other Service Provider personnel and
support staff need not have as their primary responsibility the provision of the
Services to the Service Recipients or be dedicated exclusively to the provision
of the Services to the Service Recipients.
 
5.1.2 Each of the Service Recipients shall do all things reasonably necessary on
its part as requested by any member of the Service Provider Group consistent
with the terms of this Agreement to enable the
 
11
 

--------------------------------------------------------------------------------



members of the Service Provider Group to fulfill their obligations, covenants
and responsibilities and to exercise their rights pursuant to this Agreement,
including making available to the Service Provider Group, and granting the
Service Provider Group access to, the employees and contractors of the Service
Recipients as any member of the Service Provider Group may from time to time
request.
 
5.1.3 The Service Providers party hereto covenant and agree to exercise, and to
cause any member of the Service Provider Group that provides Services to the
Service Recipient to covenant and agree to exercise, the power and discharge the
duties conferred under this Agreement honestly and in good faith, and shall, and
shall cause any member of the Service Provider Group that provides Services to
the Service Recipient, exercise the degree of care, diligence and skill that a
reasonably prudent person would exercise in comparable circumstances, subject
to, and after taking into account, the terms of and conditions of the
Relationship Agreement.
 
ARTICLE 6
INFORMATION AND RECORDS
 
6.1   Books and Records
 
6.1.1 The Service Providers shall, or shall cause any other member of the
Service Provider Group to, as applicable, supervise the establishment and
maintenance by the Service Recipients of proper books, records and documents in
which complete, true and correct entries, in conformity in all material respects
with generally accepted accounting principles and all requirements of applicable
Laws, will be made.
 
6.1.2 The Service Recipients shall maintain proper books, records and documents
in which complete, true and correct entries, in conformity in all material
respects with generally accepted accounting principles and all requirements of
applicable Laws, will be made.
 
6.2   Examination of Records by the Service Recipients
 
6.2.1 The Service Providers party hereto shall and shall cause any member of the
Service Provider Group to:
 
6.2.1.1 upon reasonable prior notice by the Service Recipients to the relevant
member of the Service Provider Group, the relevant member of the Service
Provider Group will make available to the Service Recipients and their
authorized representatives, for examination during normal business hours on any
Business Day, any books, records and documents maintained by the Service
Provider Group in connection with the books, records and documents required to
be maintained by the Service Recipients under Section 6.1.2;
 
6.2.1.2 make available to the Service Recipients or their authorized
representatives such financial and operating data in respect of the performance
of the Services under this Agreement as may be in existence and as the Service
Recipients or their authorized representatives, will from time to time
reasonably request, including for the purposes of conducting any audit in
respect of expenses of the Service Recipients or other matters necessary or
advisable to be audited in order to conduct an audit of the financial affairs of
the Service Recipients; provided that any examination of records will be
conducted in a manner which will not unduly interfere with the conduct of the
Service Recipients’ activities or of the Service Provider Group’s business in
the ordinary course;
 
6.2.1.3 provide, or cause to be provided, all available documentation and
information as may be reasonably requested by the Senior TERP Officers or
Conflicts Committee; and
 
6.2.1.4 promptly notify the Service Recipients of any material facts or
information of which the Service Provider is aware, including any known, pending
or threatened suits, actions, claims, proceedings or orders by or against any
Service Provider before any Governmental Authority, that may affect the
performance of the obligations, covenants or responsibilities of the Service
Provider Group pursuant to this Agreement, including maintenance of proper
financial records by the Service Recipient.
 
12
 

--------------------------------------------------------------------------------



6.3   Access to Information by Service Provider Group
 
6.3.1 The Service Recipients party hereto shall and shall cause all Service
Recipients to:
 
6.3.1.1 grant, or cause to be granted, to the Service Provider Group full access
to all documentation and information, including all of the books, records, and
documents required to be maintained under Section 6.1.2, necessary in order for
the Service Provider Group to perform its obligations, covenants and
responsibilities pursuant to the terms hereof and to enable the Service Provider
Group to provide the Services; and
 
6.3.1.2 provide, or cause to be provided, all documentation and information as
may be reasonably requested by any member of the Service Provider Group, and
promptly notify the appropriate member of the Service Provider Group of any
material facts or information of which the Service Recipients is aware,
including any known, pending or threatened suits, actions, claims, proceedings
or orders by or against any member of the TERP Group before any Governmental
Authority, that may affect the performance of the obligations, covenants or
responsibilities of the Service Provider Group pursuant to this Agreement,
including maintenance of proper financial records.
 
6.4   Additional Information
 
The parties acknowledge and agree that conducting the activities and providing
the Services contemplated herein may have the incidental effect of providing
additional information which may be utilized with respect to, or may augment the
value of, business interests and related assets in which any member of the
Service Provider Group or any of its Affiliates has an interest and that,
subject to compliance with this Agreement, none of the members of the Service
Provider Group or any of their respective Affiliates will be liable to account
to the Service Recipients with respect to such activities or results; provided,
however, that the relevant member of the Service Provider Group will not (and
will cause its Affiliates not to), in making any use of such additional
information, do so in any manner that the relevant member of the Service
Provider Group or its Affiliates knows, or ought reasonably to know, would cause
or result in a breach of any confidentiality provision of agreements to which
any Service Recipient is (or may become) a party or is (or may become) bound.
 
6.5   Confidential Information
 
The confidentiality provisions in Section 7.2 of the Relationship Agreement
apply to this Agreement mutatis mutandis as though incorporated herein.
 
ARTICLE 7
FEES AND EXPENSES
 
7.1   Net Base Management Fee and Base Management Fee Adjustment
 
7.1.1 TERP hereby agrees to pay as provided by this Article 7, during the term
of this Agreement, the Net Base Management Fee, quarterly in arrears.
 
7.1.2 The amount of the Net Base Management Fee payable hereunder for any
Quarter will be equal to the amount of the Base Management Fee reduced (the
“Base Management Fee Adjustment”) by the following amounts, to the extent that
such amounts have not previously reduced the amount of the Base Management Fee
as a result of the application of the Base Management Fee Adjustment in a
previous Quarter:
 
7.1.2.1 any Entity-Level Service Agreement Fees paid in or payable for that
Quarter; and
 
7.1.2.2 any Creditable Operating Entity Payments paid in or payable for that
Quarter.
 
7.1.3 For greater certainty, the Base Management Fee will not be reduced by
operation of this Agreement by the amount of any (a) Incentive Distribution;
(ii) fees for Operational and Other Services that are paid or payable by any
Operating Entity to any member of the Brookfield Group; or (iii) Transaction
Fees.
 
13
 

--------------------------------------------------------------------------------



7.2   Maximum Fees Payable by Service Recipients
 
In no event shall TERP, or any of the Service Recipients, be obligated under
this Agreement and the Entity-Level Service Agreements to pay, in the aggregate
in respect of any Quarter, any amount exceeding the Base Management Fee payable
for that Quarter, after giving effect to any reductions for Creditable Operating
Entity Payments contemplated by Section 7.1.2.
 
7.3   Computation and Payment of Net Base Management Fee
 
7.3.1 The Service Providers or another member of the Service Provider Group will
compute each installment of the Net Base Management Fee (including computation
of the Base Management Fee Adjustment) as soon as practicable following the end
of the Quarter with respect to which such installment is payable, but in any
event no later than five Business Days following the end of such Quarter. An
invoice setting out such fee payable and a copy of the computations and
allocations made (such computations and allocations for informational purposes
only) will thereafter promptly be delivered to each Service Recipient by the
relevant member of the Service Provider Group upon request. Payment of the Net
Base Management Fee for any Quarter (whether in cash, TERP Shares or a
combination of cash and TERP Shares) shall be due and payable promptly after the
45th day following the date of such invoice by the relevant Service Recipient.
For greater certainty, any Dispute relating to the computation of the Net Base
Management Fee or any invoicing thereof shall be resolved in accordance with
Article 12.
 
7.3.2 For any Quarter in which the Governing Body of TERP determines, based on
applicable law, that the TERP Group has insufficient cash available to pay the
Net Base Management Fee as well as the regular distribution on TERP Shares for
such period and based on such conditions as are required under applicable law,
TERP may elect to pay all or a portion of the Net Base Management Fee payable in
such Quarter in TERP Shares, provided that (i) any such election shall be made
within 45 days following the end of the applicable Quarter and (ii) no such
payment shall be made in TERP Shares without the written consent of Brookfield.
If TERP elects to pay all or a portion of the Net Base Management Fee in TERP
Shares, TERP shall issue, and the applicable Service Provider nominated by
Brookfield hereby agrees to acquire, TERP Shares equal to the portion of the Net
Base Management Fee elected to be paid in TERP Shares divided by the volume
weighted average trading price of a TERP Share for the 90 trading days ending on
the date TERP makes such election, provided that no fractional TERP Shares shall
be issued, and such number shall be rounded down to the nearest whole number
with the remainder payable to the Service Providers in cash. In such case, TERP
is directed to apply such payment against the subscription price for such TERP
Shares.
 
7.3.3 If TERP elects to pay all or any portion of the Net Base Management Fee
for any Quarter in TERP Shares, the Service Recipients shall take or cause to be
taken all appropriate action to issue such TERP Shares, including any action
required to ensure that such TERP Shares are issued in accordance with
applicable Laws and listed on any applicable stock exchanges and public
quotation systems.
 
7.4   Expenses
 
7.4.1 The Service Providers acknowledge and agree that the Service Recipients
will not be required to reimburse any member of the Service Provider Group for
the salaries and other remuneration of the management, personnel or support
staff who provide the Services to such Service Recipients or overhead for such
persons.
 
7.4.2 Each of the Service Recipients shall reimburse the relevant member of the
Service Provider Group for all documented out-of-pocket fees, costs and
expenses, including those of any Third Party (other than those contemplated by
Section 7.4.1) (“Expenses”), incurred by the relevant member of the Service
Provider Group in connection with the provision of the Services. Such Expenses
are expected to include, among other things:
 
7.4.2.1 fees, costs and expenses relating to any debt or equity financing of any
member of the TERP Group;
 
7.4.2.2 fees, costs and expenses incurred in connection with the general
administration of any Service Recipient;
 
14
 

--------------------------------------------------------------------------------



7.4.2.3 taxes, licenses and other statutory fees or penalties levied against or
in respect of a Service Recipient in respect of Services;
 
7.4.2.4 amounts paid by the relevant member of the Service Provider Group under
indemnification, contribution or similar arrangements;
 
7.4.2.5 fees, costs and expenses relating to financial reporting, regulatory
filings and investor relations and the fees, costs and expenses of agents,
advisors and other Persons who provide Services to a Service Recipient;
 
7.4.2.6 any other fees, costs and expenses incurred by the relevant member of
the Service Provider Group that are reasonably necessary for the performance by
the relevant member of the Service Provider Group of its duties and functions
under this Agreement or any Entity-Level Service Agreement; and
 
7.4.2.7 fees, expenses and costs incurred in connection with the investigation,
acquisition, holding or disposal of any asset or business that is made or that
is proposed to be made.
 
7.5   Governmental Charges
 
Without limiting Section 7.4, TERP, on behalf of the Service Recipients, shall
pay or reimburse the relevant member of the Service Provider Group for all sales
taxes, use taxes, value added taxes, goods and services taxes, harmonized sales
taxes, withholding taxes or other similar taxes, customs duties or other
governmental charges (“Governmental Charges”) that are levied or imposed by any
Governmental Authority by reason of this Agreement, any Entity-Level Service
Agreement or any other agreement contemplated by this Agreement, or the fees or
other amounts payable hereunder or thereunder, except for any income taxes,
corporation taxes, capital taxes or other similar taxes payable by any member of
the Service Provider Group which are personal to such member of the Service
Provider Group. Any failure by the Service Provider Group to collect monies on
account of these Governmental Charges shall not constitute a waiver of the right
to do so.
 
7.6   Computation and Payment of Expenses and Governmental Charges
 
From time to time the Service Providers shall, or shall cause the other members
of the Service Provider Group to, prepare statements (each an “Expense
Statement”) documenting the Expenses and Governmental Charges to be reimbursed
pursuant to this Article 7 and shall deliver such statements to the relevant
Service Recipient. All Expenses and Governmental Charges reimbursable pursuant
to this Article 7 shall be reimbursed by the relevant Service Recipient no later
than the date which is 30 days after receipt of an Expense Statement. The
provisions of this Section 7.6 shall survive the termination of this Agreement.
 
ARTICLE 8
BROOKFIELD’S OBLIGATION
 
Brookfield’s obligations pursuant to this Agreement shall be to cause the
members of the Service Provider Group to provide Services to the Service
Recipients in accordance with the terms of this Agreement and to perform each
such Service Provider’s obligations hereunder. Brookfield will also be obligated
directly pursuant to Sections 1.9, 1.10, 1.11, 1.12 and 5.1 and Articles 12 and
13.
 
ARTICLE 9
REPRESENTATIONS AND WARRANTIES
OF THE SERVICE PROVIDERS AND THE SERVICE RECIPIENTS
 
9.1   Representations and Warranties of the Service Providers
 
Each of the Service Providers hereby represents and warrants to the Service
Recipients that:
 
9.1.1 it is validly organized and existing under the Laws governing its
formation and existence;
 
9.1.2 it, or another member of the Service Provider Group, holds such Permits
necessary to perform its obligations hereunder and is not aware of any reason
why such Permits might be cancelled;
 
9.1.3 it has the power, capacity and authority to enter into this Agreement and
to perform its obligations hereunder;
 
15
 

--------------------------------------------------------------------------------



9.1.4 it has taken all necessary action to authorize the execution, delivery and
performance of this Agreement;
 
9.1.5 the execution and delivery of this Agreement by it and the performance by
it of its obligations hereunder do not and will not (a) contravene, breach or
result in any default under its Governing Instruments, or (b) contravene, breach
or result in any default under any mortgage, lease, agreement or other legally
binding instrument, Permit or applicable Law to which it is a party or by which
it or any of its properties or assets may be bound, except, in the case of
clause (b), where such contravention, breach or default would not, individually
or in the aggregate, be reasonably likely to have a material adverse effect on
any Service Provider or the provision of the Services;
 
9.1.6 no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or performance by
it of this Agreement; and
 
9.1.7 this Agreement constitutes a valid and legally binding obligation of it
enforceable against it in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally and (ii) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.
 
9.2   Representations and Warranties of the Service Recipients
 
TERP, TERP LLC and TERP Operating each hereby represents and warrants, on its
behalf and on behalf of each of the other Service Recipients, to the Service
Providers that:
 
9.2.1 it (and, if applicable, its managing member) is validly organized and
existing under the Laws governing its formation and existence;
 
9.2.2 it, or the relevant Service Recipient, holds such Permits necessary to own
and operate the Operating Renewable Assets that it directly or indirectly owns
or operates from time to time and is not aware of any reason why such Permits
might be cancelled;
 
9.2.3 it (or, as applicable, its managing member on its behalf) has the power,
capacity and authority to enter into this Agreement and to perform its duties
and obligations hereunder;
 
9.2.4 it (or, as applicable, its managing member) has taken all necessary action
to authorize the execution, delivery and performance of this Agreement;
 
9.2.5 the execution and delivery of this Agreement by it (or, as applicable, its
managing member on its behalf) and the performance by it of its obligations
hereunder do not and will not (a) contravene, breach or result in any default
under its Governing Instruments (or, if applicable, the Governing Instruments of
its managing member), or (b) contravene, breach or result in any default under
any mortgage, lease, agreement or other legally binding instrument, Permit or
applicable Law to which it is a party or by which any of its properties or
assets may be bound, except, in the case of clause (b), where such
contravention, breach or default would not, individually or in the aggregate, be
reasonably likely to have a material adverse effect on any Service Recipient;
 
9.2.6 no authorization, consent or approval, or filing with or notice to any
Person is required in connection with the execution, delivery or performance by
it (or, as applicable, its managing member on its behalf) of this Agreement; and
 
9.2.7 this Agreement constitutes a valid and legally binding obligation of it
enforceable against it in accordance with its terms, subject to: (a) applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
other laws of general application limiting the enforcement of creditors’ rights
and remedies generally; and (b) general principles of equity, including
standards of materiality, good faith, fair dealing and reasonableness, equitable
defenses and limits as to the availability of equitable remedies, whether such
principles are considered in a proceeding at law or in equity.
 
16
 

--------------------------------------------------------------------------------



ARTICLE 10
LIABILITY AND INDEMNIFICATION
 
10.1   Indemnity
 
10.1.1 The Service Recipients party hereto hereby jointly and severally agree,
and agree to cause any other Service Recipients, to the fullest extent permitted
by applicable Laws, to indemnify and hold harmless each member of the Service
Provider Group, any of its Affiliates (other than any member of the TERP Group)
and any directors, officers, agents, subcontractors, delegatees, members,
partners, shareholders, employees and other representatives of each of the
foregoing (each, a “Service Provider Indemnified Party”) from and against any
claims, liabilities, losses, damages, costs or expenses (including legal fees)
(“Liabilities”) incurred by them or threatened in connection with any and all
actions, suits, investigations, proceedings or claims of any kind whatsoever,
whether arising under statute or action of a Governmental Authority, in each
case, to the extent in connection with the business, investments and activities
of the Service Recipients in respect of or arising from this Agreement or the
Services provided hereunder (“Claims”), including any Claims arising on account
of the Governmental Charges contemplated by Section 7.5; provided that no
Service Provider Indemnified Party shall be so indemnified with respect to any
Claim to the extent that such Claim is finally determined by a final and
non-appealable judgment entered by a court of competent jurisdiction, or
pursuant to a settlement agreement agreed to by such Service Provider
Indemnified Party, to have resulted from such Service Provider Indemnified
Party’s bad faith, fraud, wilful misconduct, gross negligence or, in the case of
a criminal matter, conduct undertaken with knowledge that the conduct was
unlawful.
 
10.1.2 The Service Providers hereby jointly and severally agree, to the fullest
extent permitted by applicable Laws, to indemnify and hold harmless each of the
Service Recipients, any of its Affiliates (other than any member of the Service
Provider Group), and any directors, officers, agents, delegatees, members,
partners, shareholders, employees and other representatives of each of the
foregoing (each, a “TERP Indemnified Party”) from and against any Liabilities
incurred by them or threatened in connection with any Claims resulting from any
member of the Service Provider Group’s bad faith, fraud, wilful misconduct,
gross negligence and, in the case of a criminal matter, conduct undertaken with
the knowledge that the conduct was unlawful.
 
10.1.3 If any action, suit, investigation, proceeding or claim is made or
brought by any Third Party with respect to which an Indemnifying Party is
obligated to provide indemnification under this Agreement (a “Third Party
Claim”), the Indemnified Party will have the right to employ its own counsel in
connection therewith, and the reasonable fees and expenses of such counsel, as
well as the reasonable costs (excluding an amount reimbursed to such Indemnified
Party for the time spent in connection therewith) and out-of-pocket expenses
incurred in connection therewith will be paid by the Indemnifying Party in such
case, as incurred but subject to recoupment by the Indemnifying Party if
ultimately it is not liable to pay indemnification hereunder.
 
10.1.4 The Indemnified Party and the Indemnifying Party agree that, promptly
after the receipt of notice of the commencement of any Third Party Claim, the
Indemnified Party in such case will notify the Indemnifying Party in writing of
the commencement of such Third Party Claim (provided that any accidental failure
to provide any such notice will not prejudice the right of any such Indemnified
Party hereunder) and, throughout the course of such Third Party Claim, such
Indemnified Party will use its best efforts to provide copies of all relevant
documentation to such Indemnifying Party and will keep the Indemnifying Party
apprised of the progress thereof and will discuss with the Indemnifying Party
all significant actions proposed.
 
10.1.5 The parties hereto expressly acknowledge and agree that the right to
indemnity provided in this Section 10.1 shall be in addition to and not in
derogation of any other liability which the Indemnifying Party in any particular
case may have or of any other right to indemnity or contribution which any
Indemnified Party may have by statute or otherwise at law.
 
10.1.6 The indemnity provided in this Section 10.1 shall survive the completion
of Services rendered under, or any termination or purported termination of, this
Agreement.
 
17
 

--------------------------------------------------------------------------------



10.2   Limitation of Liability
 
10.2.1 The Service Providers assume no responsibility under this Agreement other
than to render the Services pursuant to this Agreement in good faith and will
not be responsible for any action of a Service Recipient’s Governing Body in
following or declining to follow any advice or recommendations of the relevant
member of the Service Provider Group, including as set forth in Section 3.3
hereof.
 
10.2.2 The Service Recipients hereby agree that no Service Provider Indemnified
Party will be liable to a Service Recipient, a Service Recipient’s Governing
Body (including, for greater certainty, a director or officer of a Service
Recipient or another individual with similar function or capacity) or any
security holder or partner of a Service Recipient for any Liabilities that may
occur as a result of any acts or omissions by the Service Provider Indemnified
Party pursuant to or in accordance with this Agreement, except to the extent
that such Liabilities are finally determined by a final and non-appealable
judgment entered by a court of competent jurisdiction to have resulted from the
Service Provider Indemnified Party’s bad faith, fraud, wilful misconduct, gross
negligence, or in the case of a criminal matter, conduct undertaken with
knowledge that the conduct was unlawful.
 
10.2.3 The maximum amount of the aggregate liability of the Service Provider
Indemnified Parties pursuant to this Agreement will be equal to the aggregate of
all amounts paid to any Service Provider in respect of Services pursuant to this
Agreement or any agreement or arrangement contemplated by this Agreement in the
two most recent calendar years by the Service Recipients pursuant to Article 7.
 
10.2.4 For the avoidance of doubt, the provisions of this Section 10.2 shall
survive the completion of the Services rendered under, or any termination or
purported termination of, this Agreement.
 
10.3   Benefit to all Indemnified Parties
 
10.3.1 TERP, TERP LLC and TERP Operating on behalf of themselves and the other
Service Recipients hereby constitute the Service Providers as trustees for each
of the Service Provider Indemnified Parties of the covenants of the Service
Recipients under this Article 10 with respect to such Service Provider
Indemnified Parties and the Service Providers hereby accept such trust and agree
to hold and enforce such covenants on behalf of the Indemnified Parties.
 
10.3.2 The Service Providers hereby constitute the Service Recipients as
trustees for each of the TERP Indemnified Parties of the covenants of the
Service Providers under this Article 10 with respect to such TERP Indemnified
Parties and the Service Recipients hereby accept such trust and agree to hold
and enforce such covenants on behalf of the TERP Indemnified Parties.
 
10.4   No Waiver
 
U.S. federal and state securities laws impose liabilities under certain
circumstances on Persons who act in good faith; nothing herein shall constitute
a waiver or limitation of any rights which the Service Recipients may have, if
any, under any applicable U.S. federal and state securities laws.
 
ARTICLE 11
TERM AND TERMINATION
 
11.1   Term
 
This Agreement shall continue in full force and effect, in perpetuity, until
terminated in accordance with Section 11.2 or Section 11.3.
 
11.2   Termination by the Service Recipients
 
11.2.1 TERP, on behalf of the Service Recipients may, subject to Section 11.2.2,
terminate this Agreement effective upon written notice of termination to the
Service Providers without payment of any termination fee:
 
11.2.1.1 if any of the Service Providers defaults in the performance or
observance of any material term, condition or agreement contained in this
Agreement in a manner that results in material harm
 
18
 

--------------------------------------------------------------------------------



to the Service Recipients and such default continues for a period of 60 days
after written notice thereof specifying such default and requesting that the
same be remedied in such 60-day period; provided, however, that if the fact,
circumstance or condition that is the subject of such obligation cannot
reasonably be remedied within such 60-day period and if, within such period, the
Service Providers provide reasonable evidence to the Service Recipients that
they have commenced, and thereafter proceed with all due diligence, to remedy
the fact, circumstance or condition that is the subject of such obligation, such
period shall be extended for a reasonable period satisfactory to the Service
Recipients, acting reasonably, for the Service Providers to remedy the same;
 
11.2.1.2 if any Brookfield Group member defaults in the performance or
observance of any material term, condition or agreement contained in the
Relationship Agreement to which it is a party in a manner that results in
material harm to the TERP Group or any member thereof and such default continues
for a period of 60 days after written notice thereof specifying such default and
requesting that the same be remedied in such 60-day period; provided, however,
that if the fact, circumstance or condition that is the subject of such
obligation cannot reasonably be remedied within such 60-day period and if,
within such period, the Brookfield Group member party to such agreement provides
reasonable evidence to the TERP Group member party to such agreement that it has
commenced, and thereafter proceeds with all due diligence, to remedy the fact,
circumstance or condition that is the subject of such obligation, such period
shall be extended for a reasonable period satisfactory to the TERP Group member
party to such agreement, acting reasonably, for the Brookfield Group member
party to such agreement to remedy the same;
 
11.2.1.3 if any of the Service Providers engages in any act of fraud,
misappropriation of funds or embezzlement against any Service Recipient that
results in harm to the Service Recipients;
 
11.2.1.4 if there is an event of any gross negligence on the part of any of the
Service Providers in the performance of its obligations under this Agreement and
such gross negligence results in material harm to the Service Recipients;
 
11.2.1.5 if any of the Service Providers makes a general assignment for the
benefit of its creditors, institutes proceedings to be adjudicated voluntarily
bankrupt, consents to the filing of a petition of bankruptcy against it, is
adjudicated by a court of competent jurisdiction as being bankrupt or insolvent,
seeks reorganization under any bankruptcy law or consents to the filing of a
petition seeking such reorganization or has a decree entered against it by a
court of competent jurisdiction appointing a receiver liquidator, trustee or
assignee in bankruptcy or in insolvency, and the Brookfield Group fails to offer
an alternative Service Provider reasonably satisfactory to TERP within 10
Business Days;
 
11.2.1.6 upon such date that Brookfield and/or its Controlled Affiliates no
longer beneficially own capital stock representing more than 25% of the voting
power of all the capital stock issued by TERP outstanding on such date; or
 
11.2.1.7 upon a Brookfield Change of Control.
 
11.2.2 Each of TERP, TERP LLC and TERP Operating hereby agrees and confirms that
this Agreement may not be terminated due solely to the poor performance or
underperformance of any of their Subsidiaries or the Business or any investment
made by the TERP Group on the recommendation of any member of the Service
Provider Group.
 
11.3   Termination by the Service Providers
 
11.3.1 The Service Providers may terminate this Agreement effective upon written
notice of termination to the Service Recipients without payment of any
termination fee if:
 
11.3.1.1 any Service Recipient defaults in the performance or observance of any
material term, condition or agreement contained in this Agreement in a manner
that results in material harm to the Service Providers and such default
continues for a period of 60 days after written notice thereof specifying such
default and requesting that the same be remedied in such 60-day period;
provided, however, that if the fact, circumstance or condition that is the
subject of such obligation cannot reasonably be remedied within such 60-day
period and if, within such period, the Service
 
19
 

--------------------------------------------------------------------------------



Recipients provide reasonable evidence to the Service Providers that they have
commenced, and thereafter proceed with all due diligence, to remedy the fact,
circumstance or condition that is the subject of such obligation, such period
shall be extended for a reasonable period satisfactory to the Service Providers,
acting reasonably, for the Service Recipients to remedy the same; or
 
11.3.1.2 any Service Recipient makes a general assignment for the benefit of its
creditors, institutes proceedings to be adjudicated voluntarily bankrupt,
consents to the filing of a petition of bankruptcy against it, is adjudicated by
a court of competent jurisdiction as being bankrupt or insolvent, seeks
reorganization under any bankruptcy law or consents to the filing of a petition
seeking such reorganization or has a decree entered against it by a court of
competent jurisdiction appointing a receiver liquidator, trustee or assignee in
bankruptcy or in insolvency;
 
provided, that no term set out in this Section 11.3 shall function to prevent
the termination of any Entity-Level Service Agreement according to the terms set
out therein.
 
11.4   Survival Upon Termination
 
If this Agreement is terminated pursuant to this Article 11, such termination
will be without any further liability or obligation of any party hereto, except
as provided in Sections 6.2, 6.5, 7.4, 10.1, 10.2, 11.5, 11.6 and 13.2.
 
11.5   Action Upon Termination
 
11.5.1 From and after the effective date of the termination of this Agreement,
the Service Providers shall not be entitled to receive the Base Management Fee
for further Services under this Agreement, but will be paid all compensation
accruing to and including the date of termination (including such day).
 
11.5.2 Upon any termination of this Agreement, the Service Providers shall
forthwith:
 
11.5.2.1 after deducting any accrued compensation and reimbursements for any
Expenses to which it is then entitled, pay over to the Service Recipients all
money collected and held for the account of the Service Recipients pursuant to
this Agreement;
 
11.5.2.2 deliver to the Service Recipients’ Governing Bodies a full accounting,
including a statement showing all payments collected by it and a statement of
all money held by it, covering the period following the date of the last
accounting furnished to the Governing Bodies with respect to the Service
Recipients; and
 
11.5.2.3 deliver to the Service Recipients’ Governing Bodies all property and
documents of the Service Recipients then in the custody of the Service Provider
Group.
 
11.6   Release of Money or other Property Upon Written Request
 
The Service Providers hereby agree that any money or other property of the
Service Recipients or their Subsidiaries held by the Service Provider Group
under this Agreement shall be held by the relevant member of the Service
Provider Group as custodian for such Person, and the relevant member of the
Service Provider Group’s records shall be appropriately marked clearly to
reflect the ownership of such money or other property by such Person. Upon the
receipt by the relevant member of the Service Provider Group of a written
request signed by a duly authorized representative of a Service Recipient
requesting the relevant member of the Service Provider Group to release to the
Service Recipient any money or other property then held by the relevant member
of the Service Provider Group for the account of such Service Recipient under
this Agreement, the relevant member of the Service Provider Group shall release
such money or other property to the Service Recipient within a reasonable period
of time, but in no event later than 60 days following such request. The relevant
member of the Service Provider Group shall not be liable to any Service
Recipient, a Service Recipient’s Governing Body or any other Person for any acts
performed or omissions to act by a Service Recipient in connection with the
money or other property released to the Service Recipient in accordance with the
second sentence of this Section 11.6. Each Service Recipient shall indemnify and
hold harmless the relevant member of the Service Provider Group, any of its
Affiliates and any directors, officers, agents, subcontractors, delegatees,
members, partners, shareholders and employees and other representatives of each
of the foregoing from and
 
20
 

--------------------------------------------------------------------------------



against any and all Liabilities which arise in connection with the relevant
member of the Service Provider Group’s release of such money or other property
to the Service Recipient in accordance with the terms of this Section 11.6.
Indemnification pursuant to this provision shall be in addition to any right of
such Persons to indemnification under Section 10.1 hereof. For the avoidance of
doubt, the provisions of this Section 11.6 shall survive termination of this
Agreement. The Service Recipients hereby constitute the Service Providers as
trustees for each Person entitled to indemnification pursuant to this Section
11.6 of the covenants of the Service Recipients under this Section 11.6 with
respect to such Persons and the Service Providers hereby accept such trust and
agree to hold and enforce such covenants on behalf of such Persons.
 
ARTICLE 12
ARBITRATION
 
12.1   Dispute
 
Any dispute or disagreement of any kind or nature between the parties arising
out of this Agreement (a “Dispute”) shall be resolved in accordance with this
Article 12, to the extent permitted by applicable Laws.
 
12.2   Arbitration
 
12.2.1 Any Dispute shall be submitted to arbitration (the “Arbitration”) by
three Arbitrators pursuant to the procedure set forth in this Section 12.2 and
pursuant to the then current Commercial Arbitration Rules (the “Rules”) of the
American Arbitration Association (“AAA”). If the provisions of this Section 12.2
are inconsistent with the provisions of the Rules and to the extent of such
inconsistency, the provisions of this Section 12.2 shall prevail in any
Arbitration.
 
12.2.2 Any party may make a demand for Arbitration by sending a notice in
writing to any other party, setting forth the nature of the Dispute, the amount
involved and the name of one arbitrator appointed by such party. The demand for
Arbitration shall be made no later than thirty (30) days after the event giving
rise to the Dispute.
 
12.2.3 Within thirty (30) days after any demand for Arbitration under Section
12.2.2, the other party shall send a responding statement, which shall contain
the name of one arbitrator appointed by the responding party.
 
12.2.4 Within thirty (30) days of the appointment of the second arbitrator, the
two party-appointed arbitrators shall appoint the third arbitrator, who shall
act as the chair of the arbitration panel. The third arbitrator shall be
appointed from the AAA National Roster (collectively with the two
party-appointed arbitrators, the “Arbitrators”).
 
12.2.5 In connection with any Arbitration, the Arbitrators shall allow
reasonable requests for (i) the production of documents relevant to the dispute
and (ii) taking of depositions.
 
12.2.6 The seat of the arbitration will be New York and the language of the
arbitration will be English. The Arbitration hearings shall be held in a
location in New York specified in the demand for Arbitration and shall commence
no later than thirty (30) days after the determination of the Arbitrator under
Section 12.2.4.
 
12.2.7 Any monetary award may include interest but may not include punitive or
exemplary damages.
 
12.2.8 The decision of the Arbitrators shall be made not later than sixty (60)
days after its appointment. The decision of the Arbitrators shall be final
without appeal and binding on the parties, and may be enforced in any court of
competent jurisdiction.
 
12.2.9 Each party involved in the Dispute shall bear the costs and expenses of
all lawyers, consultants, advisors, witnesses and employees retained by it in
any Arbitration. The expenses of the Arbitrators shall be paid equally by the
parties unless the Arbitrators otherwise provides in its award.
 
12.2.10 Notwithstanding any conflicting choice of law provisions in this
Agreement or any applicable principles of conflicts of law, the arbitration
provisions set forth herein, and any Arbitration conducted hereunder, shall be
governed exclusively by the Federal Arbitration Act, 9 U.S.C. § 1, et seq.
 
12.2.11 Judgment on the award rendered by the Arbitrators may be entered in any
court having jurisdiction thereof.
 
21
 

--------------------------------------------------------------------------------



12.3   Continued Performance
 
During the conduct of Dispute resolution procedures pursuant to this Article 12,
the parties shall continue to perform their respective obligations under this
Agreement and no party shall exercise any other remedies to resolve a Dispute.
 
12.4   Urgent Relief
 
Nothing in this Article 12 will prejudice the right of a party to seek urgent
injunctive or declaratory relief from a court.
 
ARTICLE 13
GENERAL PROVISIONS
 
13.1   Assignment
 
13.1.1 This Agreement shall not be assigned by the Service Providers without the
prior written consent of TERP except (i) pursuant to Section 2.3, or (ii) in the
case of assignment by any of the Service Providers to an Affiliate, in which
case the Affiliate shall be bound under this Agreement and by the terms of the
assignment in the same manner as such Service Provider is bound under this
Agreement. In addition, provided that the Service Providers provide prior
written notice to the Service Recipients for informational purposes only,
nothing contained in this Agreement shall preclude any pledge, hypothecation or
other collateral assignment of any of the Service Providers’ rights under this
Agreement, including any amounts payable to the Service Providers under this
Agreement, to a bona fide lender as security (provided that the provisions set
forth in the first sentence hereof shall apply upon any foreclosure of such
pledge, hypothecation or other transfer or collateral assignment).
 
13.1.2 Notwithstanding Section 13.2.1, this Agreement will not be assigned
(within the meaning of the Advisers Act) by Canadian Service Provider II without
the prior written consent of TERP.
 
13.1.3 This Agreement shall not be assigned by any of the Service Recipients
without the prior written consent of the Service Providers, except in the case
of assignment by any such Service Recipient to a Person that is its successor by
merger, consolidation or purchase of assets, in which case the successor shall
be bound under this Agreement and by the terms of the assignment in the same
manner as such Service Recipient is bound under this Agreement.
 
13.1.4 Any purported assignment of this Agreement in violation of this Article
13 shall be null and void.
 
13.2   Failure to Pay When Due
 
Any amount payable by any Service Recipient to any member of the Service
Provider Group hereunder which is not remitted when so due will remain due
(whether on demand or otherwise) and interest will accrue on such overdue
amounts (both before and after judgment) at a rate per annum equal to the
Interest Rate.
 
13.3   Enurement
 
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
 
13.4   Third Party Beneficiaries
 
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any Person other than the parties hereto any rights, benefits or remedies
of any nature whatsoever under or by reason of this Agreement, except the
Indemnified Parties as provided in Section 10.1 and any Service Recipient not
party hereto.
 
13.5   Notices
 
Any notice or other communication required or permitted to be given hereunder
will be in writing and will be given by prepaid first class mail, by e-mail or
other means of electronic communication, provided that the e-mail is promptly
confirmed by telephone confirmation thereof, or by hand delivery as hereinafter
provided.
 
22
 

--------------------------------------------------------------------------------



Any such notice or other communication, if mailed by prepaid first class mail at
any time other than during a general discontinuance of postal service due to
strike, lockout or otherwise, will be deemed to have been received on the fourth
Business Day after the post marked date thereof, or if sent by e-mail or other
means of electronic communication, will be deemed to have been received on the
Business Day following the sending, or if delivered by hand will be deemed to
have been received at the time it is delivered to the applicable address noted
below either to the individual designated below or to an individual at such
address having apparent authority to accept deliveries on behalf of the
addressee. Notice of change of address will also be governed by this section. In
the event of a general discontinuance of postal service due to strike, lock out
or otherwise, notices or other communications will be delivered by hand or sent
by e-mail or other means of electronic communication and will be deemed to have
been received in accordance with this section. Notices and other communications
will be addressed as follows:
 
13.5.1 if to Brookfield:
 
Brookfield Asset Management Inc.
Suite 300, Brookfield Place
181 Bay Street, Box 762
Toronto, Ontario
M5J 2T3
Canada
   
Attention: Jennifer Mazin
E-mail: jennifer.mazin@brookfieldrenewable.com
 
13.5.2 if to the Canadian Service Provider:
 
BRP Energy Group L.P.
Suite 300, Brookfield Place
181 Bay Street, Box 762
Toronto, Ontario
M5J 2T3
   
Attention: Jennifer Mazin
E-mail: jennifer.mazin@brookfieldrenewable.com
 
13.5.3 if to the Canadian Service Provider II:
 
Brookfield Asset Management Private Institutional Capital Adviser (Canada), L.P.
Suite 300, Brookfield Place
181 Bay Street, Box 762
Toronto, Ontario
M5J 2T3
   
Attention: Jennifer Mazin
E-mail: jennifer.mazin@brookfieldrenewable.com
 
13.5.4 if to the UK Service Provider:
 
Brookfield Global Renewable Energy Adviser Limited
23 Hanover Square
London, England
W1S 1JB
   
Attention: Jennifer Mazin
E-mail: jennifer.mazin@brookfieldrenewable.com
 
23
 

--------------------------------------------------------------------------------



13.5.5 if to the Service Recipients:
 
TerraForm Power, Inc.
12500 Baltimore Avenue
Beltsville, MD 20705
United States of America
   
Attention: General Counsel
E-mail: andrea.rocheleau@brookfieldrenewable.com
 
or to such other addresses or as a party may from time to time notify the other
in accordance with this Section 13.5.
 
13.6   Further Assurances
 
Each of the parties hereto will promptly do, make, execute or deliver, or cause
to be done, made, executed or delivered, all such further acts, documents and
things as the other party hereto may reasonably require from time to time for
the purpose of giving effect to this Agreement and will use reasonable efforts
and take all such steps as may be reasonably within its power to implement to
their full extent the provisions of this Agreement.
 
13.7   Counterparts
 
This Agreement may be executed in any number of counterparts and by the parties
hereto on separate counterparts, each of which shall be deemed an original, but
all the counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (i.e. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
[NEXT PAGE IS SIGNATURE PAGE]
 
24
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.
 
 
BROOKFIELD ASSET MANAGEMENT INC.
 
 
 
 
By
/s/ A.J. Silber
 
 
Name: A.J. Silber
 
 
Title: Vice President, Legal Affairs
     
 
BRP ENERGY GROUP L.P.
 
 
 
 
By
/s/ Jennifer Mazin
 
 
Name: Jennifer Mazin
 
 
Title: Senior Vice President and Secretary of its general partner Brookfield
Renewable Energy Group G.P. Inc.
     
 
BROOKFIELD ASSET MANAGEMENT PRIVATE INSTITUTIONAL CAPITAL ADVISER (CANADA), L.P.
 
 
 
 
By
/s/ James Rickert
 
 
Name: James Rickert
 
 
Title: Vice President of its general partner Brookfield Private Funds Holding
Inc.
     
 
BROOKFIELD GLOBAL RENEWABLE ENERGY ADVISOR LIMITED
 
 
 
 
By
/s/ Philippa Elder
 
 
Name: Philippa Elder
 
 
Title: Director
     
 
TERRAFORM POWER, INC.
 
 
 
 
By
/s/ Sebastian Deschler
 
 
Name: Sebastian Deschler
 
 
Title: Senior Vice President, General Counsel and Secretary
     
 
TERRAFORM POWER, LLC
 
 
 
 
By
/s/ Sebastian Deschler
 
 
Name: Sebastian Deschler
 
 
Title: Senior Vice President, General Counsel and Secretary
     
 
TERRAFORM POWER OPERATING, LLC
 
 
 
 
By
/s/ Sebastian Deschler
 
 
Name: Sebastian Deschler
 
 
Title: Senior Vice President, General Counsel and Secretary



25
 

--------------------------------------------------------------------------------



SCHEDULE A
 
Service Recipients


 
Name of Service Recipient
Jurisdiction
1           
SunEdison Canada Yieldco Master Holdco, LLC
Delaware
2           
SunEdison Canada Yieldco, LLC
Delaware
3           
SunEdison Canada YieldCo Lindsay, LLC
Delaware
4           
SunEdison Marsh Hill, LLC
Delaware
5           
TerraForm Ontario Solar, LLC
Delaware
6           
TerraForm Canada UTL Solar Holdings, Inc.
British Columbia
7           
TerraForm Canada UTL Intermediate GP Inc.
British Columbia
8           
TerraForm Canada UTL Solar Intermediate Holdings LP
Ontario
9           
TerraForm Canada UTL GP Inc.
British Columbia
10           
TerraForm Canada UTL Solar Holdings LP
Ontario
11           
Lindsay Solar GP Inc.
British Columbia
12           
Lindsay Solar LP
Ontario
13           
Marsh Hill III GP, Inc. (f/k/a 2413465 Ontario, Inc.)
British Columbia
14           
Marsh Hill III LP
Ontario
15           
TerraForm Ontario Solar Holdings GP Inc.
British Columbia
16           
TerraForm Ontario Solar LP
Ontario
17           
SunEdison Yieldco Chile Master Holdco, LLC
Delaware
18           
SunEdison Yieldco Chile HoldCo, LLC
Delaware
19           
Amanecer Solar Holding SpA
Republic of Chile
20           
Amanecer Solar SpA
Republic of Chile
21           
SunEdison Yieldco ACQ1 Master Holdco, LLC
Delaware
22           
SunEdison Yieldco ACQ1, LLC
Delaware
23           
SunEdison Yieldco DG–VIII Master Holdco, LLC
Delaware
24           
SunEdison Yieldco DG–VIII Holdings, LLC
Delaware
25           
SunEdison PR DG, LLC
Delaware
26           
SunE Solar VIII, LLC
Delaware
27           
SunE WF CRS, LLC
Delaware
28           
SunE Irvine Holdings, LLC
Delaware
29           
SunE HB Holdings, LLC
Delaware
30           
SunEdison Origination2, LLC
Delaware
31           
SunE Solar VIII 2, LLC
Delaware
32           
SunE GIL1, LLC
Delaware
33           
SunE GIL2, LLC
Delaware
34           
SunE GIL3, LLC
Delaware
35           
SunE Gresham WWTP, LLC
Delaware
36           
SunE WF Bellingham, LLC
Delaware
37           
SunE WF Framingham, LLC
Delaware
38           
SunE KHL PSNJ, LLC
Delaware
39           
SunE WF Dedham, LLC
Delaware
40           
SunE DDR PSNJ, LLC
Delaware
41           
SunE W-PR1, LLC
Puerto Rico
42           
SunE WMT PR3, LLC
Puerto Rico
43           
SunE Irvine, LLC
Delaware
44           
SunE HB, LLC
Delaware
45           
SunE OC PSNJ, LLC
Delaware
46           
SunE GIL Holdings, LLC
Delaware

26

--------------------------------------------------------------------------------



47           
SunE KHL968 Orange, LLC
Delaware
48           
SunE WF10217 West Hartford, LLC
Delaware
49           
SunE KHL1004 Hillsboro, LLC
Delaware
50           
SunEdison Yieldco UK HoldCo 3 Master Holdco, LLC
Delaware
51           
SunEdison Yieldco UK HoldCo 3, LLC
Delaware
52           
Norrington Solar Farm Limited
United Kingdom
53           
SunEdison Yieldco UK HoldCo 4 Master Holdco, LLC
Delaware
54           
SunEdison Yieldco UK HoldCo 4, LLC
Delaware
55           
SunE Green Holdings Germany GmbH
Germany
56           
SunEdison Yieldco UK HoldCo 2 Master Holdco, LLC
Delaware
57           
SunEdison Yieldco UK HoldCo 2, LLC
Delaware
58           
SunEdison Yieldco DG Master Holdco, LLC
Delaware
59           
SunEdison Yieldco DG Holdings, LLC
Delaware
60           
SunE Solar Construction Holdings #2, LLC
Delaware
61           
SunE Solar Construction #2, LLC
Delaware
62           
BWC Origination 2, LLC
Delaware
63           
SunE CREST 1, LLC
Delaware
64           
SunE CREST 2, LLC
Delaware
65           
SunE CREST 5, LLC
Delaware
66           
SunE CREST 6, LLC
Delaware
67           
SunE CREST 7, LLC
Delaware
68           
SunE CRF8, LLC
Delaware
69           
SunE CRF9, LLC
Delaware
70           
SunE CRF10, LLC
Delaware
71           
SunE CRF12, LLC
Delaware
72           
SunE LPT1, LLC
Delaware
73           
SunE RBPC1, LLC
Delaware
74           
SunE RBPC3, LLC
Delaware
75           
SunE RBPC4, LLC
Delaware
76           
SunE RBPC6, LLC
Delaware
77           
SunE RBPC7, LLC
Delaware
78           
SunE Solar Berlin I, LLC
Delaware
79           
SunE Solar XV Holdco, LLC
Delaware
80           
SunE Solar XV Lessor Parent, LLC
Delaware
81           
SunE Solar XV Lessor, LLC
Delaware
82           
SunEdison Yieldco Origination Holdings, LLC
Delaware
83           
Belchertown Solar, LLC
Delaware
84           
BWC Origination 12, LLC
Delaware
85           
SunE Hubbardston Solar, LLC
Delaware
86           
SunE Solar Mattapoisett I, LLC
Delaware
87           
SunEdison DG14 Holdings, LLC
Delaware
88           
SunEdison JJ Gurabo, LLC
Puerto Rico
89           
Tioga Solar La Paz, LLC
Delaware
90           
Treasure Valley Solar, LLC
Delaware
91           
SunEdison Yieldco Nellis Master Holdco, LLC
Delaware
92           
SunEdison Yieldco Nellis HoldCo, LLC
Delaware
93           
NAFB LP Holdings, LLC
Delaware
94           
MMA NAFB Power, LLC
Delaware
95           
Solar Star NAFB, LLC
Delaware
96           
SunEdison Yieldco Regulus Master Holdco, LLC
Delaware
97           
SunEdison Yieldco Regulus Holdings, LLC
Delaware
98           
SunE Regulus Managing Member, LLC
Delaware

27

--------------------------------------------------------------------------------



99           
SunE Regulus Equity Holdings, LLC
Delaware
100           
SunE Regulus Holdings, LLC
Delaware
101           
Regulus Solar, LLC
Delaware
102           
SunEdison Yieldco ACQ2 Master Holdco, LLC
Delaware
103           
SunEdison Yieldco ACQ2, LLC
Delaware
104           
CalRENEW-1, LLC
Delaware
105           
SunEdison Yieldco ACQ3 Master Holdco, LLC
Delaware
106           
SunEdison Yieldco ACQ3, LLC
Delaware
107           
SunE Alamosa1 Holdings, LLC
Delaware
108           
SunE Alamosa1, LLC
Delaware
109           
OL’s SunE Alamosa1 Trust
Delaware
110           
SunEdison Yieldco ACQ9 Master Holdco, LLC
Delaware
111           
SunEdison Yieldco ACQ9, LLC
Delaware
112           
Atwell Island Holdings, LLC
Delaware
113           
SPS Atwell Island, LLC
Delaware
114           
SunEdison Yieldco ACQ4 Master Holdco, LLC
Delaware
115           
SunEdison Yieldco ACQ4, LLC
Delaware
116           
Yieldco SunEY US Holdco, LLC
Delaware
117           
Green Cove Management, LLC
Florida
118           
SunEY Solar Dev Co, LLC
Delaware
119           
SunEY Solar Funding II, LLC
Delaware
120           
SunEY Solar Funding IV, LLC
Delaware
121           
SS San Antonio West, LLC
California
122           
SunEY Solar Gibbstown, LLC
Delaware
123           
SunEY Solar I, LLC
Delaware
124           
SunEY Solar Liberty, LLC
Delaware
125           
SunEY Solar Ocean City One, LLC
Delaware
126           
SunEY Solar St. Joseph’s LLC
Delaware
127           
SunEY Solar Lindenwold BOE, LLC
Delaware
128           
SunEY Solar Ocean City Two, LLC
Delaware
129           
SunEY Solar Power I, LLC
Delaware
130           
SunEY Sequoia I, LLC
Delaware
131           
SunEY Solar Power II, LLC
Delaware
132           
SunEY Solar Frederick BOE, LLC
Delaware
133           
SunEY Solar Hazlet BOE, LLC
Delaware
134           
SunEY Solar Medford BOE, LLC
Delaware
135           
SunEY Solar Medford Lakes, LLC
Delaware
136           
SunEY Solar Talbot County, LLC
Delaware
137           
SunEY Solar Wayne BOE, LLC
Delaware
138           
SunEY Solar Power III, LLC
Delaware
139           
Solar PPA Partnership One, LLC
New York
140           
SunEY Solar Cresskill BOE, LLC
Delaware
141           
SunEY Solar KMBS, LLC
Delaware
142           
Waldo Solar Energy Park of Gainesville, LLC
Delaware
143           
SunEY Solar Silvermine, LLC
Delaware
144           
SunEY Solar Solomon Schechter, LLC
Delaware
145           
SunEY Solar SWBOE, LLC
Delaware
146           
SunEY Solar WPU, LLC
Delaware
147           
SunEdison Yieldco ACQ5 Master Holdco, LLC
Delaware
148           
SunEdison Yieldco ACQ5, LLC
Delaware
149           
SunEdison Yieldco Enfinity Master Holdco, LLC
Delaware
150           
SunEdison Yieldco, Enfinity Holdings, LLC
Delaware

28

--------------------------------------------------------------------------------



151           
Enfinity SPV Holdings 2, LLC
Delaware
152           
Enfinity Holdings WF LLC
Delaware
153           
Enfinity NorCal 1 FAA, LLC
California
154           
Enfinity Arizona 2 Camp Verde USD LLC
Arizona
155           
Enfinity Arizona 3 Winslow USD LLC
Arizona
156           
Enfinity BNB Napoleon Solar, LLC
Delaware
157           
Enfinity CentralVal 5 LUESD LLC
California
158           
SunEdison Yieldco DGS Master Holdco, LLC
Delaware
159           
SunEdison Yieldco, DGS Holdings, LLC
Delaware
160           
SunE DGS Master Tenant, LLC
Delaware
161           
SunE DGS Owner Holdco, LLC
Delaware
162           
SunE Corcoran SP Owner, LLC
Delaware
163           
SunE Solano SP Owner, LLC
Delaware
164           
SunE Wasco SP Owner, LLC
Delaware
165           
SunE Coalinga SH Owner, LLC
Delaware
166           
SunE Pleasant Valley SP Owner, LLC
Delaware
167           
SunEdison Yieldco ACQ7 Master Holdco, LLC
Delaware
168           
SunEdison Yieldco ACQ7, LLC
Delaware
169           
MA Operating Holdings, LLC
Delaware
170           
Fall River Commerce Solar Holdings, LLC
Delaware
171           
Fall River Innovation Solar Holdings, LLC
Delaware
172           
South Street Solar Holdings, LLC
Delaware
173           
Uxbridge Solar Holdings, LLC
Delaware
174           
SunEdison Yieldco ACQ8 Master Holdco, LLC
Delaware
175           
SunEdison Yieldco ACQ8, LLC
Delaware
176           
SunEdison DG Operating Holdings-2, LLC
Delaware
177           
SunEdison Yieldco ACQ6 Master Holdco, LLC
Delaware
178           
SunEdison Yieldco ACQ6, LLC
Delaware
179           
TerraForm Power Solar X Holdings, LLC
Delaware
180           
SunE Solar X, LLC
Delaware
181           
SunE J10 Holdings, LLC
Delaware
182           
SE Solar Trust X, LLC
Delaware
183           
TerraForm Power IVS I Master Holdco, LLC
Delaware
184           
TerraForm Power IVS I Holdings, LLC
Delaware
185           
TerraForm Power IVS I Holdings II, LLC
Delaware
186           
IVS I Services, LLC
Delaware
187           
Imperial Valley Solar 1 Holdings II, LLC
Delaware
188           
Imperial Valley Solar 1 Holdings, LLC
Delaware
189           
Imperial Valley Solar 1 Intermediate Holdings, LLC
Delaware
190           
Imperial Valley Solar 1, LLC
Delaware
191           
TerraForm LPT ACQ Master Holdco, LLC
Delaware
192           
TerraForm LPT ACQ Holdings, LLC
Delaware
193           
TerraForm 2014 LPT II ACQ Holdings, LLC
Delaware
194           
SunE Solar XVI Manager, LLC
Delaware
195           
SunE Solar XVI Holdings, LLC
Delaware
196           
SunE Solar XVI Lessor, LLC
Delaware
197           
TerraForm Solar Master Holdco, LLC
Delaware
198           
TerraForm Solar Holdings, LLC
Delaware
199           
TerraForm Hudson Energy Solar, LLC
Delaware
200           
Hudson USB ITC Managing Member, LLC
Delaware
201           
Hudson USB ITC Managing Member 2, LLC
Delaware
202           
Hudson Solar Macy, LLC
Delaware

29

--------------------------------------------------------------------------------



203           
Hudson USB ITC Tenant LLC
Delaware
204           
Hudson USB ITC Owner LLC
Delaware
205           
Hudson USB ITC Tenant 2 LLC
Delaware
206           
Hudson USB ITC Owner 2 LLC
Delaware
207           
Hudson Solar Project 1 LLC
Delaware
208           
Hudson Solar Project 2, LLC
Delaware
209           
Hudson Solar Project 3 LLC
Delaware
210           
SunEdison Yieldco DG Master Holdco, LLC
Delaware
211           
SunEdison YieldCo DG Holdings, LLC
Delaware
212           
SunEdison YieldCo Origination Holdings, LLC
Delaware
213           
SunEdison NC Utility, LLC
Delaware
214           
SunEdison NC Utility 2, LLC
Delaware
215           
SunE Dessie Managing Member, LLC
Delaware
216           
SunE Dessie Equity Holdings, LLC
Delaware
217           
Dessie Solar Center, LLC
North Carolina
218           
Bearpond Solar Center, LLC
North Carolina
219           
SunE NC Lessee Managing Member, LLC
Delaware
220           
SunE NC Lessee Holdings, LLC
Delaware
221           
SunE Bearpond Lessee, LLC
Delaware
222           
SunE Shankle Lessee, LLC
Delaware
223           
SunE Graham Lessee, LLC
Delaware
224           
SunE Bearpond Lessor Managing Member, LLC
Delaware
225           
SunE Graham Lessor Managing Member, LLC
Delaware
226           
SunE Shankle Lessor Managing Member, LLC
Delaware
227           
SunE Bearpond Lessor Holdings, LLC
Delaware
228           
SunE Graham Lessor Holdings, LLC
Delaware
229           
Graham Lessor Holdings Corporation
Delaware
230           
SunE Shankle Lessor Holdings, LLC
Delaware
231           
Shankle Lessor Holdings Corporation
Delaware
232           
Shankle Solar Center, LLC
North Carolina
233           
Graham Solar Center, LLC
North Carolina
234           
TerraForm CD ACQ Master Holdco, LLC
Delaware
235           
TerraForm CD ACQ Holdings, LLC
Delaware
236           
TerraForm CD Intermediate Holdings, LLC
Delaware
237           
TerraForm CD Holdings, LLC
Delaware
238           
TerraForm CD Holdings GP, LLC
Delaware
239           
TerraForm CD Holdings Corporation
Delaware
240           
Capital Dynamics US Solar Holdings 1, Inc.
Delaware
241           
Capital Dynamics US Solar Holdings 2, Inc.
Delaware
242           
Capital Dynamics US Solar Holdings 4, Inc.
Delaware
243           
Capital Dynamics US Solar Holdings 5, Inc.
Delaware
244           
Capital Dynamics US Solar Holdings 3, Inc.
Delaware
245           
Capital Dynamics US Solar AIV - A, L.P.
Delaware
246           
Capital Dynamics US Solar AIV - B, L.P.
Delaware
247           
Capital Dynamics US Solar AIV - C, L.P.
Delaware
248           
Capital Dynamics US Solar AIV - D, L.P.
Delaware
249           
Capital Dynamics US Solar AIV - E, L.P.
Delaware
250           
Capital Dynamics US Solar AIV - G, L.P.
Delaware
251           
Capital Dynamics US Solar CA-2, LLC
Delaware
252           
Cami Solar, LLC
Nevada
253           
Capital Dynamics US Solar-PA 1, LLC
Delaware
254           
BASD Buchanan Solar LLC
Delaware

30

--------------------------------------------------------------------------------



255           
BASD East Hills Solar LLC
Delaware
256           
BASD Farmersville Solar LLC
Delaware
257           
BASD Freedom Solar I LLC
Delaware
258           
BASD Solar, LLC
Delaware
259           
BASD Spring Garden Solar LLC
Delaware
260           
CIT Solar, LLC
Delaware
261           
Colonial Solar, LLC
Delaware
262           
Laureldale Solar, LLC
Delaware
263           
Capital Dynamics US Solar MA 1, LLC
Delaware
264           
CD US Solar Sponsor 2, LLC
Delaware
265           
CD US Solar Marketing 2, LLC
Delaware
266           
CD US Solar MT 2, LLC
Delaware
267           
CD US Solar PO 2, LLC
Delaware
268           
CD US Solar Sponsor, LLC
Delaware
269           
CD US Solar Developer, LLC
Delaware
270           
CD US Solar Marketing, LLC
Delaware
271           
CD US Solar MT 1, LLC
Delaware
272           
CD US Solar PO 1, LLC
Delaware
273           
CD US Solar MT 3, LLC
Delaware
274           
CD US Solar PO 3, LLC
Delaware
275           
TerraForm REC ACQ Master Holdco, LLC
Delaware
276           
TerraForm REC ACQ Holdings, LLC
Delaware
277           
TerraForm REC Holdings, LLC
Delaware
278           
TerraForm REC Operating, LLC
Delaware
279           
TerraForm Solar XVII ACQ Master Holdco, LLC
Delaware
280           
TerraForm Solar XVII ACQ Holdings, LLC
Delaware
281           
TerraForm Solar XVII Manager, LLC
Delaware
282           
TerraForm Solar XVII, LLC
Delaware
283           
SunE 29 Palms, LLC
Delaware
284           
SunE CasimirES, LLC
Delaware
285           
SunE DB10, LLC
Delaware
286           
SunE DB11, LLC
Delaware
287           
SunE DB12, LLC
Delaware
288           
SunE DB15, LLC
Delaware
289           
SunE DB17, LLC
Delaware
290           
SunE DB18, LLC
Delaware
291           
SunE DB20, LLC
Delaware
292           
SunE DB24, LLC
Delaware
293           
SunE DB33, LLC
Delaware
294           
SunE DB34, LLC
Delaware
295           
SunE DB36, LLC
Delaware
296           
SunE DG3, LLC
Delaware
297           
SunE DG6, LLC
Delaware
298           
SunE DG12, LLC
Delaware
299           
SunE DG13, LLC
Delaware
300           
SunE DG14, LLC
Delaware
301           
SunE DG15, LLC
Delaware
302           
SunE DG16, LLC
Delaware
303           
SunE DG17, LLC
Delaware
304           
SunE DG18, LLC
Delaware
305           
SunE EshlemanHall, LLC
Delaware
306           
SunE SEM 2, LLC
Delaware

31

--------------------------------------------------------------------------------



307           
SunE SEM 3, LLC
Delaware
308           
BWC Origination 10, LLC
Delaware
309           
SunE Solar XVII Project1, LLC
Delaware
310           
SunE Solar XVII Project2, LLC
Delaware
311           
SunE Solar XVII Project3, LLC
Delaware
312           
TerraForm First Wind ACQ Master Holdco, LLC
Delaware
313           
TerraForm First Wind ACQ, LLC
Delaware
314           
First Wind Operating Company, LLC
Delaware
315           
Hawaiian Island Holdings, LLC
Delaware
316           
First Wind Kahuku Holdings, LLC
Delaware
317           
Kahuku Holdings, LLC
Delaware
318           
Kahuku Wind Power, LLC
Delaware
319           
Hawaii Holdings, LLC
Delaware
320           
Kaheawa Wind Power II, LLC
Delaware
321           
First Wind HWP Holdings, LLC
Delaware
322           
Hawaii Wind Partners, LLC
Delaware
323           
Hawaii Wind Partners II, LLC
Delaware
324           
Kaheawa Wind Power, LLC
Delaware
325           
First Wind Northeast Company, LLC
Delaware
326           
Northeast Wind Partners II, LLC
Delaware
327           
Northeast Wind Capital Holdings, LLC
Delaware
328           
Northeast Wind Capital II, LLC
Delaware
329           
Maine Wind Partners II, LLC
Delaware
330           
Maine Wind Partners, LLC
Delaware
331           
Evergreen Wind Power, LLC
Delaware
332           
Rollins Holdings, LLC
Delaware
333           
Evergreen Wind Power III, LLC
Delaware
334           
Stetson Wind Holdings Company, LLC
Delaware
335           
Stetson Holdings, LLC
Delaware
336           
Stetson Wind II, LLC
Delaware
337           
Evergreen Gen Lead, LLC
Delaware
338           
First Wind Blue Sky East Holdings, LLC
Delaware
339           
Blue Sky East Holdings, LLC
Delaware
340           
Blue Sky East, LLC
Delaware
341           
Sheffield Wind Holdings, LLC
Delaware
342           
Sheffield Holdings, LLC
Delaware
343           
Vermont Wind, LLC
Delaware
344           
CSSW Cohocton Holdings, LLC
Delaware
345           
New York Wind, LLC
Delaware
346           
Canandaigua Power Partners, LLC
Delaware
347           
Canandaigua Power Partners II, LLC
Delaware
348           
CSSW Steel Winds Holdings, LLC
Delaware
349           
Huron Holdings, LLC
Delaware
350           
Niagara Wind Power, LLC
Delaware
351           
Erie Wind, LLC
Delaware
352           
FW Mass PV Portfolio, LLC
Delaware
353           
FWPV Capital, LLC
Delaware
354           
FWPV Holdings, LLC
Delaware
355           
FWPV, LLC
Delaware
356           
Mass Solar 1 Holdings, LLC
Delaware
357           
Mass Solar 1, LLC
Delaware
358           
Millbury Solar, LLC
Delaware

32

--------------------------------------------------------------------------------



359           
Mass Midstate Solar 1, LLC
Delaware
360           
Mass Midstate Solar 2, LLC
Delaware
361           
Mass Midstate Solar 3, LLC
Delaware
362           
TerraForm Thor ACQ Master Holdco, LLC
Delaware
363           
TerraForm Thor ACQ Holdings, LLC
Delaware
364           
TerraForm Private Holdings II, LLC
Delaware
365           
TerraForm Private II, LLC
Delaware
366           
TerraForm Private Operating II, LLC
Delaware
367           
FW Panhandle Portfolio II, LLC
Delaware
368           
First Wind Panhandle Holdings II, LLC
Delaware
369           
First Wind South Plains Portfolio, LLC
Delaware
370           
First Wind Texas Holdings II, LLC
Delaware
371           
South Plains Wind Energy, LLC
Delaware
372           
TerraForm IWG Acquisition Holdings, LLC
Delaware
373           
Rattlesnake Wind I Class B Holdings LLC
Delaware
374           
Rattlesnake Wind I Holdings LLC
Delaware
375           
Rattlesnake Wind I LLC
Delaware
376           
TerraForm IWG Acquisition Ultimate Holdings II, LLC
Delaware
377           
TerraForm IWG Acquisition Intermediate Holdings II, LLC
Delaware
378           
TerraForm IWG Acquisition Holdings II Parent, LLC
Delaware
379           
TerraForm IWG Acquisition Holdings II, LLC
Delaware
380           
Bishop Hill Class B Holdings LLC
Delaware
381           
Bishop Hill Holdings LLC
Delaware
382           
Bishop Hill Energy LLC
Delaware
383           
TerraForm IWG Acquisition Holdings III, LLC
Delaware
384           
California Ridge Class B Holdings LLC
Delaware
385           
California Ridge Holdings LLC
Delaware
386           
California Ridge Wind Energy LLC
Delaware
387           
Invenergy Prairie Breeze Holdings LLC
Delaware
388           
Prairie Breeze Class B Holdings LLC
Delaware
389           
Prairie Breeze Holdings LLC
Delaware
390           
Prairie Breeze Wind Energy LLC
Delaware
391           
TerraForm IWG Ontario Holdings Grandparent, LLC
Delaware
392           
TerraForm IWG Ontario Holdings Parent, LLC
Delaware
393           
TerraForm IWG Ontario Holdings, LLC
Delaware
394           
TerraForm Utility Solar XIX Holdings, LLC
Delaware
395           
TerraForm Utility Solar XIX Manager, LLC
Delaware
396           
TerraForm Utility Solar XIX, LLC
Delaware
397           
Beryl Solar, LLC
Delaware
398           
Buckhorn Solar, LLC
Delaware
399           
Cedar Valley Solar, LLC
Delaware
400           
Granite Peak Solar, LLC
Delaware
401           
Greenville Solar, LLC
Delaware
402           
LKL BLBD, LLC
Delaware
403           
Laho Solar, LLC
Delaware
404           
Milford Flat Solar, LLC
Delaware
405           
River Mountains Solar, LLC
Delaware
406           
SunE DB APNL, LLC
Delaware
407           
SunEdison Yieldco ACQ10, LLC
Delaware
408           
TerraForm Dairyland Acquisitions, LLC
Delaware
409           
Integrys Solar, LLC
Delaware
410           
Gilbert Solar Facility I, LLC
Delaware

33

--------------------------------------------------------------------------------



411           
INDU Solar Holdings, LLC
Delaware
412           
Berkley East Solar LLC
Delaware
413           
ISH Solar AZ, LLC
Delaware
414           
ISH Solar Beach, LLC
Delaware
415           
ISH Solar CA, LLC
Delaware
416           
ISH Solar Central, LLC
Delaware
417           
ISH Solar Hospitals, LLC
Delaware
418           
ISH Solar Mouth, LLC
Delaware
419           
SEC BESD Solar One, LLC
Delaware
420           
SEC Bellefonte SD Solar One, LLC
Delaware
421           
Sterling Solar LLC
Delaware
422           
Solar Hold 2008 – 1, LLC
Delaware
423           
Integrys NJ Solar, LLC
Delaware
424           
Solar Star California II, LLC
Delaware
425           
Soltage – ADC 630 Jamesburg, LLC
Delaware
426           
Soltage – MAZ 700 Tinton Falls, LLC
Delaware
427           
Soltage – PLG 500 Milford, LLC
Delaware
428           
Solar Star New Jersey VI, LLC
Delaware
429           
TerraForm Energy Services Holdings, LLC
Delaware
430           
TerraForm US Energy Services, LLC
Delaware
431           
TerraForm Canada Energy Services, Inc.
British Columbia
432           
TerraForm Italy LDV Holdings, LLC
Delaware
433           
TerraForm Japan Holdco, LLC
Delaware
434           
TerraForm Japan Holdco GK
Japan
435           
TerraForm Power Holdings B.V.
Netherlands
436           
TerraForm Power Finance B.V.
Netherlands
437           
TerraForm PR Holdings 1, LLC
Delaware
438           
TerraForm Solar IX Holdings, LLC
Delaware
439           
SunE B9 Holdings, LLC
Delaware
440           
TerraForm Solar XVIII ACQ Holdings, LLC
Delaware
441           
TerraForm Solar XVIII Manager, LLC
Delaware
442           
TerraForm Solar XVIII, LLC
Delaware
443           
SunE DB3, LLC
Delaware
444           
SunE DB8, LLC
Delaware
445           
SunE DB27, LLC
Delaware
446           
SunE DB42, LLC
Delaware
447           
SunE DB43, LLC
Delaware
448           
SunE DB44, LLC
Delaware
449           
SunE DB45, LLC
Delaware
450           
SunE DG1, LLC
Delaware
451           
SunE DG2, LLC
Delaware
452           
SunE DG8, LLC
Delaware
453           
SunE DG25, LLC
Delaware
454           
SunE IM Pflugerville, LLC
Delaware
455           
SunE HARD Mission Hills, LLC
Delaware
456           
SunE HH Blue Mountain, LLC
Delaware
457           
SunE HH Buchanan, LLC
Delaware
458           
SunE HH Frank Lindsey, LLC
Delaware
459           
SunE HH Furnace Woods, LLC
Delaware
460           
SunE HH Hudson High, LLC
Delaware
461           
Oak Leaf Solar V LLC
Delaware
462           
Water Street Solar 1, LLC
Delaware

34

--------------------------------------------------------------------------------



463           
TerraForm MP Holdings, LLC
Delaware
464           
TerraForm MP Solar, LLC
Delaware
465           
TerraForm Ontario Solar Holdings, LLC
Delaware
466           
TerraForm KWP Investor Holdings, LLC
Delaware
467           
KWP Upwind Holdings LLC
Delaware






35

--------------------------------------------------------------------------------